Exhibit 10.1

MASTER LEASE AGREEMENT

BETWEEN

HEALTH CARE REIT, INC.

AND

LCI HEALTHCARE HOLDINGS, INC.

September 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

   PAGE

ARTICLE 1:

   LEASED PROPERTY, TERM AND DEFINITIONS    1

1.1

   Leased Property    1

1.2

   Indivisible Lease    1

1.3

   Term    2

1.4

   Definitions    2

1.5

   Landlord as Agent    13

ARTICLE 2:

   RENT    13

2.1

   Construction Rent    13

2.2

   Base Rent    13

2.3

   Base Rent Adjustments    13    2.3.1    Annual Increase of Base Rent    13   
2.3.2    Additional Landlord Payments    14

2.4

   Additional Rent    14

2.5

   Place of Payment of Rent    14

2.6

   Net Lease    14

2.7

   No Termination, Abatement, Etc.    14

2.8

   Transaction Fee    15

ARTICLE 3:

   IMPOSITIONS AND UTILITIES    15

3.1

   Payment of Impositions    15

3.2

   Definition of Impositions    16

3.3

   Escrow of Impositions    17

3.4

   Utilities    17

3.5

   Discontinuance of Utilities    17

3.6

   Business Expenses    17

3.7

   Permitted Contests    17

ARTICLE 4:

   INSURANCE    18

4.1

   Property Insurance    18

4.2

   Liability Insurance    19

4.3

   Builder’s Risk Insurance    19

4.4

   Insurance Requirements    20

4.5

   Replacement Value    20

4.6

   Blanket Policy    21

4.7

   No Separate Insurance    21

4.8

   Waiver of Subrogation    21

4.9

   Mortgages    21

4.10

   Escrows    22

ARTICLE 5:

   INDEMNITY    22

5.1

   Tenant’s Indemnification    22

 

(i)



--------------------------------------------------------------------------------

   5.1.1    Notice of Claim    22    5.1.2    Survival of Covenants    22   
5.1.3    Reimbursement of Expenses    23

5.2

   Environmental Indemnity; Audits    23

5.3

   Limitation of Landlord’s Liability    23

ARTICLE 6:

   USE AND ACCEPTANCE OF PREMISES    24

6.1

   Use of Leased Property    24

6.2

   Acceptance of Leased Property    24

6.3

   Conditions of Use and Occupancy    24

ARTICLE 7:

   MAINTENANCE AND MECHANICS’ LIENS    25

7.1

   Maintenance    25

7.2

   Required Alterations    25

7.3

   Mechanic’s Liens    25

7.4

   Replacements of Fixtures and Landlord’s Personal Property    26

ARTICLE 8:

   DEFAULTS AND REMEDIES    26

8.1

   Events of Default    26

8.2

   Remedies    28

8.3

   Right of Setoff    31

8.4

   Performance of Tenant’s Covenants    31

8.5

   Late Payment Charge    31

8.6

   Default Rent    32

8.7

   Attorneys’ Fees    32

8.8

   Escrows and Application of Payments    32

8.9

   Remedies Cumulative    32

8.10

   Waivers    32

8.11

   Obligations Under the Bankruptcy Code    33

ARTICLE 9:

   DAMAGE AND DESTRUCTION    33

9.1

   Notice of Casualty    33

9.2

   Substantial Destruction    33

9.3

   Partial Destruction    35

9.4

   Restoration    35

9.5

   Insufficient Proceeds    35

9.6

   Not Trust Funds    36

9.7

   Landlord’s Inspection    36

9.8

   Landlord’s Costs    36

9.9

   No Rent Abatement    36

ARTICLE 10:

   CONDEMNATION    36

10.1

   Total Taking    36

10.2

   Partial Taking    37

10.3

   Condemnation Proceeds Not Trust Funds    37

 

(ii)



--------------------------------------------------------------------------------

ARTICLE 11:

   TENANT’S PROPERTY    37

11.1

   Tenant’s Property    37

11.2

   Requirements for Tenant’s Property    38

ARTICLE 12:

   RENEWAL OPTIONS    39

12.1

   Renewal Options    39

12.2

   Effect of Renewal    39

ARTICLE 13:

   OPTION TO PURCHASE    40

13.1

   Option to Purchase    40

13.2

   Option Price    40

13.3

   Fair Market Value    41

13.4

   Closing    42

13.5

   Failure to Close Option    42

13.6

   Failure to Exercise Option to Purchase and Renewal Option    42

ARTICLE 14:

   NEGATIVE COVENANTS    43

14.1

   No Debt    43

14.2

   No Liens    43

14.3

   No Guaranties    43

14.4

   No Transfer    43

14.5

   No Dissolution    43

14.6

   No Change in Operation    43

14.7

   No Investments    43

14.8

   Contracts    44

14.9

   Subordination of Payments to Affiliates    44

14.10

   Change of Location or Name    44

ARTICLE 15:

   AFFIRMATIVE COVENANTS    44

15.1

   Perform Obligations    44

15.2

   Proceedings to Enjoin or Prevent Construction    44

15.3

   Documents and Information    44    15.3.1    Furnish Documents    44   
15.3.2    Furnish Information    45    15.3.3    Further Assurances and
Information    45    15.3.4    Material Communications    45   
15.3.5    Requirements for Financial Statements    45

15.4

   Compliance With Laws    46

15.5

   Broker’s Commission    46

15.6

   Existence and Change in Ownership    46

15.7

   Financial Covenants    46    15.7.1    Definitions    46   
15.7.2    Coverage Ratio    47    15.7.3    Net Worth    47    15.7.4    Current
Ratio    47

15.8

   Facility Licensure and Certification    47

15.9

   Transfer of License and Facility Operations    47

 

(iii)



--------------------------------------------------------------------------------

   15.9.1    Licensure    47    15.9.2    Facility Operations    48

15.10

   Bed Operating Rights    48

15.11

   Power of Attorney    48

15.12

   Project Submissions    49

ARTICLE 16:

   ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS    49

16.1

   Prohibition on Alterations and Improvements    49

16.2

   Approval of Alterations    49

16.3

   Permitted Alterations    49

16.4

   Requirements for Permitted Alterations    49

16.5

   Ownership and Removal of Permitted Alterations    50

16.6

   Minimum Qualified Capital Expenditures    50

16.7

   Signs    51

ARTICLE 17:

   RESERVED    51

ARTICLE 18:

   ASSIGNMENT AND SALE OF LEASED PROPERTY    51

18.1

   Prohibition on Assignment and Subletting    51

18.2

   Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement    51

18.3

   Sale of Leased Property    52

18.4

   Assignment by Landlord    53

ARTICLE 19:

   HOLDOVER AND SURRENDER    53

19.1

   Holding Over    53

19.2

   Surrender    53

19.3

   Indemnity    53

ARTICLE 20:

   LETTER OF CREDIT    54

20.1

   Terms of Letter of Credit    54

20.2

   Replacement Letter of Credit    54

20.3

   Draws    54

20.4

   Partial Draws    55

20.5

   Substitute Letter of Credit    55

20.6

   Retention of Letter of Credit    55

20.7

   Working Capital Letter of Credit    55

ARTICLE 21:

   QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES    56

21.1

   Quiet Enjoyment    56

21.2

   Subordination    56

21.3

   Attornment    56

21.4

   Estoppel Certificates    57

ARTICLE 22:

   CONTINGENT PAYMENTS    57

22.1

   Contingent Payments    57

 

(iv)



--------------------------------------------------------------------------------

22.2

   Contingent Payments for Capital Expenditures    58    22.2.1    Conditions   
58    22.2.2    No Commitment    58

22.3

   Contingent Payments for Project Improvements    58    22.3.1    Conditions   
58    22.3.2    No Commitment    58

22.4

   Contingent Payments for Development Projects    58    22.4.1    Conditions   
58    22.4.2    Contingent Payments for the Meridian Facility    58

ARTICLE 23:

   SECURITY INTEREST    58

23.1

   Collateral    58

23.2

   Additional Documents    59

23.3

   Notice of Sale    59

23.4

   Recharacterization    60

ARTICLE 24:

   MISCELLANEOUS    60

24.1

   Notices    60

24.2

   Advertisement of Leased Property    60

24.3

   Entire Agreement    60

24.4

   Severability    60

24.5

   Captions and Headings    60

24.6

   Governing Law    60

24.7

   Memorandum of Lease    61

24.8

   Waiver    61

24.9

   Binding Effect    61

24.10

   No Offer    61

24.11

   Modification    61

24.12

   Landlord’s Modification    61

24.13

   No Merger    62

24.14

   Laches    62

24.15

   Limitation on Tenant’s Recourse    62

24.16

   Construction of Lease    62

24.17

   Counterparts    62

24.18

   Landlord’s Consent    62

24.19

   Custody of Escrow Funds    62

24.20

   Landlord’s Status as a REIT    62

24.21

   Exhibits    62

24.22

   WAIVER OF JURY TRIAL    62

24.23

   CONSENT TO JURISDICTION    63

24.24

   Attorney’s Fees and Expenses    63

24.25

   Survival    64

24.26

   Time    64

24.27

   Subtenant    64

 

(v)



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT

This MASTER LEASE AGREEMENT (“Lease”) is made effective as of August 31, 2006
(the “Effective Date”) between HEALTH CARE REIT, INC., a corporation organized
under the laws of the State of Delaware (“HCN” and a “Landlord” as further
defined in §1.4 below), having its principal office located at One SeaGate,
Suite 1500, P.O. Box 1475, Toledo, Ohio 43603-1475, and LCI HEALTHCARE HOLDINGS,
INC., a corporation organized under the laws of the State of Delaware
(“Tenant”), having its chief executive office located at 5560 Tennyson Parkway,
Plano, Texas 75024.

RECITALS

A. As of the date hereof, Landlord acquired the Leased Property (defined below)
and paid the initial Acquisition Payment (defined below) towards the purchase
price for the Leased Property. The amount paid by Tenant for the acquisition
costs of the Leased Property, if any, shall be considered Tenant’s contribution.

B. Landlord desires to lease the Leased Property to Tenant and Tenant desires to
lease the Leased Property from Landlord upon the terms set forth in this Lease.

NOW, THEREFORE, Landlord and Tenant agree as follows:

ARTICLE 1: LEASED PROPERTY, TERM AND DEFINITIONS

1.1 Leased Property. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Leased Property, subject, however, to the Permitted Exceptions
and subject to the terms and conditions of this Lease.

1.2 Indivisible Lease. This Lease constitutes one indivisible lease of the
entire Leased Property. The Leased Property constitutes one economic unit and
the Base Rent and all other provisions have been negotiated and agreed to based
on a lease of all of the Leased Property as a single, composite, inseparable
transaction. This Lease would not have been made on these terms if it was not a
single indivisible lease. Except as expressly provided herein for specific,
isolated purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease shall apply equally and uniformly to all the Leased
Property as one unit and any Event of Default under this Lease is an Event of
Default as to the entire Leased Property. The parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create a single indivisible lease of all the
Leased Property and, in particular but without limitation, that for purposes of
any assumption, rejection or assignment of this Lease under the Bankruptcy Code,
this is one indivisible and nonseverable lease and executory contract dealing
with one legal and economic unit which must be assumed, rejected or assigned as
a whole with respect to all (and only all) the Leased Property covered hereby.
The parties agree that the existence of more than one Landlord under this Lease
does not affect the indivisible, nonseverable nature of this Lease. The parties
may amend this Lease from time to time to include one or more additional
Facility Properties as part of the Leased Property and such future addition to
the Leased Property shall not in any way change the indivisible and nonseverable
nature of this Lease and all of the foregoing provisions shall continue to apply
in full force.



--------------------------------------------------------------------------------

1.3 Term. The initial term (“Initial Term”) of this Lease commences on the
Effective Date and expires at 12:00 Midnight Eastern Time on the day before the
15th anniversary of the Fixed Term Commencement Date (the “Expiration Date”);
provided, however, that [i] Tenant has one or more options to renew the Lease
pursuant to Article 12, and [ii] that any addition to the Leased Property
pursuant to amendment of this Lease shall extend the Initial Term so that the
Initial Term shall expire on the day before the 15th anniversary of the
Amendment Fixed Term Commencement Date as set forth in such amendment. In
addition, if Landlord or any Landlord Affiliate enters into a lease transaction
with Tenant or any Affiliate, the Initial Term shall automatically be extended
to be coterminous with the most recently closed lease transaction.

1.4 Definitions. Except as otherwise expressly provided, [i] the terms defined
in this section have the meanings assigned to them in this section and include
the plural as well as the singular; [ii] all accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with generally
accepted accounting principles as of the time applicable; and [iii] the words
“herein”, “hereof” and “hereunder” and similar words refer to this Lease as a
whole and not to any particular section.

“Acquisition Payment” means any payment by Landlord to acquire Leased Property.

“ADA” means the federal statute entitled Americans with Disabilities Act,
42 U.S.C. §12101, et seq.

“Additional Rent” has the meaning set forth in §2.4.

“Affiliate” means any person, corporation, partnership, limited liability
company, trust, or other legal entity that, directly or indirectly, controls, or
is controlled by, or is under common control with Tenant or Guarantor. “Control”
(and the correlative meanings of the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity.
“Affiliate” includes, without limitation, each Entity Guarantor.

“Affiliate Facility” means each facility that is leased under an Affiliate
Lease, whether now or hereafter existing.

“Affiliate Lease” means each lease now or hereafter made between Landlord or any
Landlord Affiliate and Tenant or any Affiliate (except this Lease), as amended,
modified, extended or renewed from time to time.

“Affiliate Tenant” means each tenant under an Affiliate Lease.

“Amendment Commencement Date” means the Amendment Effective Date if such date is
the first day of a month, and if it is not, the first day of the first month
following the Amendment Effective Date.

 

(2)



--------------------------------------------------------------------------------

“Amendment Effective Date” means the Amendment Effective Date set forth in the
introductory paragraph of an amendment to this Lease.

“Amendment Fixed Term Commencement Date” means the Fixed Term Commencement Date
for the most recent Development Project to be completed.

“Annual Budget” means such entity’s projection of its financial statement for
the next fiscal year (or the 12-month rolling forward period, if applicable),
which shall include the balance sheet, statement of income, statement of cash
flows, statement of shareholders’ equity and statement of capital expenditures
for the applicable period.

“Annual Facility Budget” means Tenant’s projection of the Facility Financial
Statement for the next fiscal year (or the 12-month rolling forward period, if
applicable).

“Annual Financial Statements” means [i] an audited balance sheet, statement of
income, and statement of cash flows for the most recent fiscal year provided by
LifeCare Holdings on a consolidated basis, to include all Affiliates including,
but not limited to, Company, Tenant and Guarantor; [ii] for Tenant and Subtenant
an unaudited balance sheet, statement of income, and statement of cash flows for
the most recent fiscal year on an individual facility and consolidated basis;
[iii] for each Facility, an unaudited Facility Financial Statement for the most
recent fiscal year; and [iii] for each Entity Guarantor, an unaudited balance
sheet and statement of income for the most recent fiscal year.

“Annual Rent Increase” means the sum of the product of the Investment Amount as
of the Rent Adjustment Date times the applicable Increaser Rate.

“Average Daily Census” means the number determined by dividing the total
resident days for a Facility during a specific month by the actual number of
days contained in that month.

“Bankruptcy Code” means the United States Bankruptcy Code set forth in 11 U.S.C.
§101, et seq., as amended from time to time.

“Base Rent” has the meaning set forth in §2.1, as increased from time to time
pursuant to §2.2.

“Business Day” means any day other than a Saturday, Sunday, or national holiday.

“C of O” means a certificate of occupancy issued for a Development Project or
for Project Improvements.

“C of O Date” means the date of the issuance of a C of O.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

(3)



--------------------------------------------------------------------------------

“Closing” means, for each Facility, the closing with Tenant of the lease for the
Leased Property relating to such Facility.

“Collateral” has the meaning set forth in §23.1.

“Commencement Date” means the Effective Date if such date is the first day of a
month, and if it is not, the first day of the first month following the
Effective Date.

“Company” means Lifecare Management Services, L.L.C., a limited liability
company organized under the laws of the Commonwealth of Louisiana.

“Construction Commencement Date” means the date by which construction of a
Development Project must commence. The Construction Commencement Date for each
Development Project is set forth in §22.4.

“Construction Term” means, with respect to each Development Project, the period
of time commencing on the date that Landlord acquires title to the Land for a
Development Project and ending on the C of O Date.

“Contingent Payment” means any payment by Landlord pursuant to the terms of this
Lease excluding Acquisition Payments.

“Contingent Payment Request” means Tenant’s written request for a Contingent
Payment on the form attached as Exhibit H.

“CPI” means the Consumer Price Index for Urban Wage Earners and Clerical
Workers, U.S. Cities Average, All Items (1982-84 = 100) published by the Bureau
of Labor Statistics of the U.S. Department of Labor; provided that if
compilation of the CPI in its present form and calculated on its present basis
is discontinued or transferred to any other governmental department or bureau,
then the index most nearly the same as the CPI published by the Bureau of Labor
Statistics shall be used. If there is no such similar index, a substitute index
which is then generally recognized as being similar to the CPI shall be used,
such substitute index to be reasonably selected by Landlord.

“Default Rent” has the meaning set forth in §8.6.

“Development Project” means the construction of a new Facility for which
Contingent Payments are made by Landlord pursuant to §22.4.

“Development Project Budget” means the budget of total costs of acquiring,
developing, construction, furnishing and equipping a Development Project
Facility. The Development Project Budget is attached as Exhibit J.

“Development Project Contingent Payment Schedule” means the schedule attached as
Exhibit K setting forth Tenant’s estimate of the dates and amounts of the
Contingent Payments required for a Development Project.

 

(4)



--------------------------------------------------------------------------------

“Disbursing Agreement” means any Disbursing Agreement between Landlord and
Tenant setting forth the terms and conditions pursuant to which Landlord shall
make Contingent Payments to Tenant for certain Project Improvements or
Development Projects and any amendments thereto or substitutions and
replacements therefor.

“Effective Date” means the date of this Lease.

“Entity Guarantor” means each Subtenant, individually and collectively.

“Environmental Laws” means all federal, state, and local laws, ordinances and
policies the purpose of which is to protect human health and the environment, as
amended from time to time, including, but not limited to, [i] CERCLA; [ii] the
Resource Conservation and Recovery Act; [iii] the Hazardous Materials
Transportation Act; [iv] the Clean Air Act; [v] Clean Water Act; [vi] the Toxic
Substances Control Act; [vii] the Occupational Safety and Health Act; [viii] the
Safe Drinking Water Act; and [ix] analogous state laws and regulations.

“Event of Default” has the meaning set forth in §8.1.

“Expiration Date” has the meaning set forth in §1.3.

“Facility” means each facility located or to be constructed on a portion of the
Land, including the Facility Property associated with such Facility. References
in this Lease to “the Facility” shall mean each Facility individually unless
expressly stated otherwise.

“Facility Financial Statement” means an unaudited financial statement for each
Facility which shall include the balance sheet, statement of income, statement
of cash flows, statement of shareholders’ equity, occupancy census data
(including payor mix), statement of capital expenditures and a comparison of the
actual financial data versus the Annual Facility Budget for the applicable
period.

“Facility Name” means the name under which a Facility has done or will do
business during the Term. The Facility Name in use by each Facility on the
Effective Date (or upon commencement of operations in the case of a Development
Project) is set forth on the attached Exhibit C. Exhibit C shall be amended for
each Development Project that does not have an identified Facility Name on the
date of the Lease. Further, Tenant will have the right to change the Facility
Name from time to time during the Term by giving written notice to Landlord
30 days prior to a change in the Facility Name.

“Facility Property” means the portion of the Land on which a Facility is located
or will be constructed, the legal description of which is set forth beneath the
applicable Facility Name on Exhibit A, the Improvements on such portion of the
Land, the Related Rights with respect to such portion of the Land, and
Landlord’s Personal Property with respect to such Facility.

“Facility State” means the State in which a respective Facility is located or
will be constructed.

 

(5)



--------------------------------------------------------------------------------

“Facility States” means, collectively, the States in which the Leased Property
is located or will be constructed.

“Facility Uses” means the uses relating to the operation of a Facility as an
acute care hospital and operating the number of beds and units set forth on
Exhibit C with respect to such Facility. Beginning no later than 12 months after
the issuance of a C of O for a Facility, a Facility receiving reimbursement by
Medicare as a long term acute care hospital and operating the number of beds and
units set forth on Exhibit C with respect to such Facility.

“Fair Market Value” has the meaning set forth in §13.3.

“Fixed Term” means, with respect to each Development Project, the period of time
commencing on the day following the completion of the Construction Term and
ending on the last day of the Initial Term.

“Fixed Term Commencement Date” means the first day of the first month following
the completion of the Construction Term for the respective Development Project.

“Fixtures” means all permanently affixed equipment, machinery, fixtures and
other items of real and/or personal property (excluding Landlord’s Personal
Property and Tenant’s Property), including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, built-in oxygen and vacuum
systems, towers and other devices for the transmission of radio, television and
other signals, all of which, to the greatest extent permitted by law, are hereby
deemed by the parties hereto to constitute real estate, together with all
replacements, modifications, alterations and additions thereto.

“Government Authorizations” means all permits, licenses, approvals, consents,
and authorizations required to comply with all Legal Requirements, including,
but not limited to, [i] zoning permits, variances, exceptions, special use
permits, conditional use permits, and consents; [ii] the permits, licenses,
provider agreements and approvals required for licensure and operation of each
Facility in accordance with its respective Facility Uses and certified as a
provider under the federal Medicare and state Medicaid programs;
[iii] environmental, ecological, coastal, wetlands, air, and water permits,
licenses, and consents; [iv] curb cut, subdivision, land use, and planning
permits, licenses, approvals and consents; [v] building, sign, fire, health, and
safety permits, licenses, approvals, and consents; and [vi] architectural
reviews, approvals, and consents required under restrictive covenants.

“Guarantor” means each Entity Guarantor, individually and collectively.

“Guaranty” means each Unconditional and Continuing Lease Guaranty entered into
by a Guarantor to guarantee payment and performance of the Obligor Group
Obligations and any amendments thereto or substitutions or replacements
therefor.

 

(6)



--------------------------------------------------------------------------------

“Hazardous Materials” means any substance [i] the presence of which poses a
hazard to the health or safety of persons on or about the Land, including, but
not limited to, asbestos containing materials; [ii] which requires removal or
remediation under any Environmental Law, including, without limitation, any
substance which is toxic, explosive, flammable, radioactive, or otherwise
hazardous; or [iii] which is regulated under or classified under any
Environmental Law as hazardous or toxic, including, but not limited to, any
substance within the meaning of “hazardous substance”, “hazardous material”,
“hazardous waste”, “toxic substance”, “regulated substance”, “solid waste” or
“pollutant” as defined in any Environmental Law.

“HCN” means Health Care REIT, Inc., a corporation organized under the laws of
the State of Delaware.

“HIPDB” means the Healthcare Integrity and Protection Data Bank maintained by
the Department of Health and Human Services.

“Impositions” has the meaning set forth in §3.2.

“Improvements” means all buildings, structures, Fixtures and other improvements
of every kind on any portion of the Land, including, but not limited to, alleys,
sidewalks, utility pipes, conduits and lines (on-site and off-site), parking
areas and roadways appurtenant to such buildings and structures, now or
hereafter situated upon any portion of the Land.

“Increaser Rate” means the most recent annual Medicare market basket inflation
increase to the standard federal rate for long term acute care hospitals as
determined by the Centers for Medicare and Medicaid Services and as published
annually in the Federal Register (or a comparable measure if the same ceases to
be used), but in no event will the cumulative average exceed .25% per annum.

“Initial Term” has the meaning set forth in §1.3. The Initial Term consists of
each Construction Term and each Fixed Term.

“Investment Amount” is an aggregate concept and means the sum of all Landlord
Payments outstanding at the applicable time.

“Issuer” means a financial institution satisfactory to Landlord issuing the
Letter of Credit and such Issuer’s successors and assigns. Any “Issuer” shall
have a Lace Financial Service Rating of “C+” or higher at all times throughout
the Term.

“Land” means the real property described in Exhibit A attached hereto.

“Landlord” means HCN.

“Landlord Affiliate” means any person, corporation, partnership, limited
liability company, trust, or other legal entity that, directly or indirectly,
controls, or is controlled by, or is under common control with Landlord.
“Control” (and the correlative meanings of the terms “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such entity.

 

(7)



--------------------------------------------------------------------------------

“Landlord Payment” means any Acquisition Payment or Contingent Payment.

“Landlord’s Personal Property” means all Personal Property owned by Landlord on
the Effective Date and located at the Facility or, in the case of a Development
Project, will be owned by Landlord and located at the Facility upon commencement
of operations of the Facility, including, without limitation, all personal
property listed on any bills of sale delivered to Landlord in connection with
the Facility, together with any and all replacements thereof, and all Personal
Property that pursuant to the terms of this Lease becomes the property of
Landlord during the Term, but expressly excluding Tenant’s Property.

“LC Proceeds” has the meaning set forth in §20.3.

“Lease” means this Master Lease Agreement, as amended from time to time.

“Lease Documents” means this Lease and all documents executed by Landlord and
Tenant relating to this Lease or the Facility.

“Lease Payments” means the sum of the Base Rent payments (as increased from time
to time) for the applicable period.

“Lease Year” means each consecutive period of 365 or 366 days throughout the
Term. The first Lease Year commences on the Commencement Date and expires on the
day before the first anniversary of the Commencement Date.

“Leased Property” means all of the Land, Improvements, Related Rights and
Landlord’s Personal Property.

“Legal Requirements” means all laws, regulations, rules, orders, writs,
injunctions, decrees, certificates, requirements, agreements, conditions of
participation and standards of any federal, state, county, municipal or other
governmental entity, administrative agency, insurance underwriting board,
architectural control board, private third-party payor, accreditation
organization, or any restrictive covenants applicable to the development,
construction, condition and operation of the Facility by Tenant, including, but
not limited to, [i] zoning, building, fire, health, safety, sign, and
subdivision regulations and codes; [ii] certificate of need laws (if
applicable); [iii] licensure to operate as each Facility in accordance with its
respective Facility Uses; [iv] Medicare and Medicaid certification requirements
(if applicable); [v] the ADA; [vi] any Environmental Laws; and
[vii] requirements, conditions and standards for participation in third-party
payor insurance programs.

“Letter of Credit” means an irrevocable and transferable Letter of Credit in the
amount required under the Term Sheet, issued by Issuer in favor of Landlord as
security for the Lease and in form acceptable to Landlord, and any amendments
thereto or replacements or substitutions therefor.

“LIBOR Business Day” means a Business Day on which dealings in dollar deposits
are carried out in the London interbank market.

 

(8)



--------------------------------------------------------------------------------

“LIBOR Rate” means, as of any date, the rate per annum (rounded to the nearest
1/100th of one percent) quoted by the Reference Bank at approximately 11:00 a.m.
London time (or as soon thereafter as practicable) two LIBOR Business Days prior
to such date as the rate at which the Reference Bank is offered dollar deposits
in the London interbank market where the LIBOR and foreign currency and exchange
operations of the Reference Bank are customarily conducted, having a term of one
month and in an amount comparable to the applicable Investment Amount.

“LifeCare Holdings” means LifeCare Holdings, Inc., a Delaware corporation and
the parent of Tenant and Company.

“Mandatory Completion Date” means the date by which construction of a
Development Project must be substantially completed, which date may be extended
pursuant to the force majeure provisions of the Disbursing Agreement.

“Material Obligation” means [i] any indebtedness secured by a security interest
in the accounts receivable of Tenant, Subtenant or Entity Guarantor or any
Tenant’s Property; [ii] any indebtedness or lease (other than this Lease) of
Tenant, Subtenant or Guarantor or of any other party that has been guaranteed by
Tenant, Subtenant or Guarantor that has an outstanding principal balance or
obligation in an amount greater than $500,000.00; [iii] any obligation to or
agreement with the Issuer relating to the Letter of Credit; and [iv] any
sublease of the Leased Property.

“Maximum Contingent Payments Amount” means the maximum amount of Contingent
Payments that Landlord has committed to make for a particular purpose pursuant
to Article 22.

“Maximum Investment Amount” has the meaning set forth in the Term Sheet or
Project Approval Letter for a Development Project. In the case of the Meridian
Facility, there is no Maximum Investment Amount

“Meridian Contingent Payment Amount” means the amount of Contingent Payments
that Landlord makes for the construction of the Meridian Facility as set forth
on the Development Project Budget attached hereto as Exhibit J and any
additional amounts required to complete construction of the Facility (but
excluding any Equipment Financing, as set forth on Exhibit J.

“Meridian Facility” means the facility to be constructed in Meridian, Idaho.

“Net Operating Income” means the pre-tax net income of Tenant or Subtenant plus
[i] the amount of the provision for depreciation and amortization; plus [ii] the
amount of the provision for interest and lease payments, if any; plus [iii] the
amount of the provision for Rent payments; plus [iv] the amount of the provision
for management fees.

“Net Worth” has the meaning set forth in §15.7.1.

“Obligor Group Obligations” means all payment and performance obligations of
Tenant, Subtenant and Guarantor to Landlord or any Landlord Affiliate,
including, but not

 

(9)



--------------------------------------------------------------------------------

limited to, all obligations under this Lease, any loans extended to Tenant,
Subtenant or Guarantor by Landlord or any Landlord Affiliate and all documents
executed by Tenant, Subtenant or Guarantor in connection with this Lease, any
loan or any other obligation.

“Option Price” has the meaning set forth in §13.2.

“Option to Purchase” has the meaning set forth in §13.1.

“Organization State” means the State in which an entity is organized.

“Organizational Documents” means [i] for a corporation, its Articles of
Incorporation certified by the Secretary of State of the Organization State, as
amended to date, and its Bylaws certified by such entity, as amended to date;
[ii] for a partnership, its Partnership Agreement certified by such entity, as
amended to date, and the Partnership Certificate, certified by the appropriate
authority, as amended to date; and [iii] for a limited liability company, its
Articles of Organization certified by the Secretary of State of the Organization
State, as amended to date, and its Operating Agreement certified by such entity,
as amended to date.

“Payment Amount” means the amount of any Landlord Payment. The first Landlord
Payment is the Acquisition Payment made on the Effective Date.

“Payment Date” means the date on which Landlord makes a Landlord Payment.

“Periodic Financial Statements” means [i] for Tenant and Subtenant, an unaudited
balance sheet and statement of income for the most recent quarter; [ii] for the
Facility, an unaudited Facility Financial Statement for the most recent month;
and [iii] for each Entity Guarantor, an unaudited balance sheet and statement of
income of Guarantor for the most recent quarter.

“Permitted Exceptions” means all easements, liens, encumbrances, restrictions,
agreements and other title matters existing as of the Effective Date, including,
without limitation, the exceptions to title set forth on Exhibit B attached
hereto, and any sublease of any portion of the Leased Property made in complete
accordance with Article 18.

“Permitted Liens” means [i] liens granted to Landlord; [ii] liens customarily
incurred by Tenant or Subtenant in the ordinary course of business for items not
delinquent, including mechanic’s liens and deposits and charges under workers’
compensation laws; [iii] liens for taxes and assessments not yet due and
payable; [iv] any lien, charge, or encumbrance which is being contested in good
faith pursuant to this Lease; [v] the Permitted Exceptions; and [vi] purchase
money financing and capitalized equipment leases for the acquisition of personal
property provided, however, that Landlord obtains a nondisturbance agreement
from the purchase money lender or equipment lessor in form and substance as may
be satisfactory to Landlord if the original cost of the equipment exceeds
$150,000.00.

“Personal Property” means all machinery, equipment, furniture, furnishings,
movable walls or partitions, computers (and all associated software), trade
fixtures and other personal property (but excluding consumable inventory and
supplies owned by Tenant) used in connection with the Leased Property, together
with all replacements and alterations thereof and additions thereto, except
items, if any, included within the definition of Fixtures or Improvements.

 

(10)



--------------------------------------------------------------------------------

“Portfolio Cash Flow” has the meaning set forth in §15.7.1.

“Portfolio Coverage Ratio” has the meaning set forth in §15.7.1.

“Pro Forma Statement” means a financial forecast for the Facility for the next
five-year period (or in the case of a Development Project, the first five-year
period of operation) prepared in accordance with the standards for forecasts
established by the American Institute of Certified Public Accountants.

“Project Approval Letter” means the letter issued by Landlord pursuant to the
Term Sheet setting forth the terms for each Development Project approved by
Landlord.

“Project Improvements” means any addition to or major renovation of a Facility
for which Contingent Payments are made by Landlord pursuant to §22.3.

“Purchase Notice” has the meaning set forth in §13.1.

“Qualified Capital Expenditures” means the expenditures capitalized on the books
of Tenant or Subtenant for any of the following: replacement of furniture,
fixtures and equipment, including refrigerators, ranges, major appliances,
bathroom fixtures, doors (exterior and interior), central air conditioning and
heating systems (including cooling towers, water chilling units, furnaces,
boilers and fuel storage tanks) and major replacement of siding; major roof
replacements, including major replacements of gutters, downspouts, eaves and
soffits; major repairs and replacements of plumbing and sanitary systems;
overhaul of elevator systems; major repaving, resurfacing and sealcoating of
sidewalks, parking lots and driveways; repainting of entire building exterior;
but excluding major alterations, renovations, additions and normal maintenance
and repairs.

“Receivables” means [i] all of Tenant’s or Subtenant’s rights to receive payment
for providing resident care and services as set forth in any accounts, contract
rights, and instruments, and [ii] those documents, chattel paper, inventory
proceeds, provider agreements, participation agreements, ledger sheets, files,
records, computer programs, tapes, and agreements relating to Tenant’s or
Subtenant’s rights to receive payment for providing resident care services.

“Reference Bank” means a bank appearing on the display designated as page
“LIBOR” on the Reuters Monitor Money Rates Service (or such other page as may
replace the LIBOR page on that service for the purpose of displaying London
interbank offered rates of major banks); provided, that, if no such offered rate
shall appear on such display, “Reference Bank” shall mean a bank in the London
interbank market as selected by Landlord.

“Related Rights” means all easements, rights (including bed operating rights)
and appurtenances relating to the Land and the Improvements.

“Renewal Date” means the first day of each Renewal Term.

 

(11)



--------------------------------------------------------------------------------

“Renewal Fee” means a fee equal to 1% of the Investment Amount.

“Renewal Option” has the meaning set forth in §12.1.

“Renewal Term” has the meaning set forth in §12.1.

“Rent” means Construction Rent, Base Rent, Additional Rent and Default Rent.

“Rent Adjustment Date” means each anniversary of the Commencement Date.

“Rent Schedule” means the schedule issued by Landlord to Tenant showing the Base
Rent to be paid by Tenant pursuant to the terms of this Lease, as such schedule
is amended from time to time by Landlord. The initial Rent Schedule is attached
to this Lease as Schedule 1 or will be attached following Closing if the Rent
Schedule cannot be determined until the day of Closing.

“Replacement Operator” has the meaning set forth in §15.9.1.

“Secured Party” has the meaning set forth in §23.1.

“Stabilization” means the earlier of [i] two years after a C of O has been
issued for a Facility, or [ii] the date a Facility achieves an average occupancy
of 75% or more for a period of three months.

“Stabilized Facility” means any Facility that is not a Development Project and
any Development Project Facility that has achieved Stabilization, individually
and collectively.

“Subtenant” means the entity identified on Exhibit C that subleases the Facility
from Tenant and is the licensed operator of the Facility, individually and
collectively. References in this Lease to “Subtenant” shall mean each Subtenant
individually and shall relate to such Subtenant’s respective Facility unless
expressly stated otherwise.

“Tenant” has the meaning set forth in the introductory paragraph of this Lease.

“Tenant’s Property” has the meaning set forth in §11.1.

“Term” means the Initial Term and each Renewal Term.

“Term Sheet” means the Term Sheet for the Lease dated August 15, 2006, as
supplemented by any Project Approval Letter.

“Transaction Fee” has the meaning set forth in §2.8.

“Working Capital Letter of Credit” means for each Development Project, the
Letter of Credit provided to Landlord at the time of the issuance of the C of O
for such Development Project in an amount to be calculated by Landlord in
accordance with the terms of the Term Sheet.

 

(12)



--------------------------------------------------------------------------------

“Working Capital Shortfall” is equal to the net pre tax loss at the Facility,
plus the provision for depreciation and amortization and an adjustment for any
other non-cash expenses or revenues.

1.5 Landlord as Agent. With respect to its respective Facility, each Landlord
appoints HCN as the agent and lawful attorney-in-fact of such Landlord to act
for such Landlord for all purposes and actions of Landlord under this Lease and
the other Lease Documents. All notices, consents, waivers and all other
documents and instruments executed by HCN pursuant to the Lease Documents from
time to time and all other actions of HCN as Landlord under the Lease Documents
shall be binding upon such Landlord. All Rent payable under this Lease shall be
paid to HCN. If HCN is the only Landlord, this section shall have no force or
effect.

ARTICLE 2: RENT

2.1 Construction Rent. Tenant shall pay Landlord construction rent
(“Construction Rent”) in arrears in consecutive monthly installments payable
commencing on the first day of each month during the Construction Term after
receipt of a Construction Rent invoice prepared in accordance with the terms of
the Term Sheet. Landlord can make a Contingent Payment to pay the monthly
Construction Rent. The Construction Rent for each Development Project will be
based upon the aggregate amount of Contingent Payments made for such Development
Project as of the applicable date and Landlord’s rate of return equal to the
LIBOR Rate plus 1.35%, adjusted from month to month at the time and in
accordance with the Term Sheet to reflect each change in the LIBOR Rate.

2.2 Base Rent. Tenant shall pay Landlord base rent (“Base Rent”) in advance in
consecutive monthly installments payable on the first day of each month during
the Fixed Term and Renewal Term commencing on the Fixed Term Commencement Date.
If the first day of the Fixed Term is not the first day of a month, Tenant shall
pay Landlord Base Rent on the first day of the Fixed Term for the period from
the first day of the Fixed Term until the Fixed Term Commencement Date. The
estimated Base Rent payable for the first Lease Year of the Fixed Term is as
shown on the Rent Schedule, subject to [i] adjustment pursuant to §2.3.2 (if
applicable); [ii] completion of the Rent Schedule with the actual date of the
Fixed Term Commencement Date; and [iii] calculation of Landlord’s rate of return
for the Fixed Term in accordance with the Term Sheet. Landlord will deliver the
final Rent Schedule to Tenant no later than the Fixed Term Commencement Date.
For the second and each subsequent Lease Year of the Fixed Term, the Base Rent
shall be paid in accordance with the most recent revised Rent Schedule provided
by Landlord pursuant to §2.3, as applicable. The Base Rent for each Renewal Term
will be determined in accordance with §12.2.

2.3 Base Rent Adjustments.

2.3.1 Annual Increase of Base Rent. Commencing on the second Rent Adjustment
Date and on each Rent Adjustment Date thereafter, the monthly installment of
Base Rent shall increase by an amount equal to 1/12th of the Annual Rent
Increase. As of each Rent Adjustment Date, Landlord shall promptly calculate the
Annual Rent Increase and shall deliver the revised Rent Schedule to Tenant no
later than 30 days after the Rent Adjustment Date. Until the revised Rent
Schedule is delivered to Tenant, Tenant shall pay the monthly Base Rent with

 

(13)



--------------------------------------------------------------------------------

the Annual Rent Increase calculated based upon an Increaser Rate of .25%. After
the revised Rent Schedule is delivered to Tenant, if the actual monthly Base
Rent is more than the monthly Base Rent paid pursuant to the preceding sentence,
the difference shall be added to the monthly Base Rent payment made for the
following month. Thereafter, Tenant shall make monthly Base Rent payments in
accordance with the revised Rent Schedule.

2.3.2 Additional Landlord Payments. If Landlord makes a Landlord Payment other
than the initial Acquisition Payment, the Base Rent will be increased effective
on the Payment Date based upon the applicable rate of return to Landlord as set
forth in the Term Sheet. Until Tenant receives a revised Rent Schedule from
Landlord, Tenant shall for each month [i] continue to make installments of Base
Rent according to the Rent Schedule in effect on the day before the Payment
Date; and [ii] within 10 days following Landlord’s issuance of an invoice, pay
the difference between the installment of Base Rent that Tenant paid to Landlord
for such month and the installment of Base Rent actually due to Landlord for
such month as a result of the Landlord Payment. On the first day of the month
following receipt of the revised Rent Schedule, Tenant shall pay the monthly
installment of Base Rent specified in the revised Rent Schedule.

2.4 Additional Rent. In addition to Base Rent, Tenant shall pay all other
amounts, liabilities, obligations and Impositions which Tenant assumes or agrees
to pay under this Lease including any fine, penalty, interest, charge and cost
which may be added for nonpayment or late payment of such items (collectively
the “Additional Rent”).

2.5 Place of Payment of Rent. Tenant shall make all payments of Rent to Landlord
by electronic wire transfer in accordance with the wiring instructions set forth
in Exhibit D attached hereto, subject to change in accordance with other written
instructions provided by Landlord from time to time.

2.6 Net Lease. This Lease shall be deemed and construed to be an “absolute net
lease”, and Tenant shall pay all Rent and other charges and expenses in
connection with the Leased Property throughout the Term, without abatement,
deduction, recoupment or setoff. Landlord shall have all legal, equitable and
contractual rights, powers and remedies provided either in this Lease or by
statute or otherwise in the case of nonpayment of the Rent.

2.7 No Termination, Abatement, Etc. Except as otherwise specifically provided in
this Lease, Tenant shall remain bound by this Lease in accordance with its
terms. Tenant shall not, without the consent of Landlord, modify, surrender or
terminate the Lease, nor seek nor be entitled to any abatement, deduction,
deferment or reduction of Rent, or setoff or recoupment against the Rent. Except
as expressly provided in this Lease, the obligations of Landlord and Tenant
shall not be affected by reason of [i] any damage to, or destruction of, the
Leased Property or any part thereof from whatever cause or any Taking (as
hereinafter defined) of the Leased Property or any part thereof; [ii] the lawful
or unlawful prohibition of, or restriction upon, Tenant’s use of the Leased
Property, or any part thereof, the interference with such use by any person,
corporation, partnership or other entity, or by reason of eviction by paramount
title; [iii] any claim which Tenant has or might have against Landlord or by
reason of any default or breach of any warranty by Landlord under this Lease or
any other agreement between Landlord and Tenant, or to which Landlord and Tenant
are parties; [iv] any bankruptcy,

 

(14)



--------------------------------------------------------------------------------

insolvency, reorganization, composition, readjustment, liquidation, dissolution,
winding up or other proceeding affecting Landlord or any assignee or transferee
of Landlord; or [v] any other cause, whether similar or dissimilar to any of the
foregoing, other than a discharge of Tenant from any such obligations as a
matter of law. Except as otherwise specifically provided in this Lease, Tenant
hereby specifically waives all rights, arising from any occurrence whatsoever,
which may now or hereafter be conferred upon it by law [a] to modify, surrender
or terminate this Lease or quit or surrender the Leased Property or any portion
thereof; or [b] entitling Tenant to any abatement, reduction, suspension or
deferment of the Rent or other sums payable by Tenant hereunder. The obligations
of Landlord and Tenant hereunder shall be separate and independent covenants and
agreements and the Rent and all other sums payable by Tenant hereunder shall
continue to be payable in all events unless the obligations to pay the same
shall be terminated pursuant to the express provisions of this Lease or by
termination of this Lease other than by reason of an Event of Default.

2.8 Transaction Fee. Tenant shall pay transaction fees to Landlord (individually
and collectively “Transaction Fee”) in the amount and on the dates set forth in
the Term Sheet, except that the Transaction Fee required to be paid under the
Term Sheet at the time of the Closing, shall be due and payable with the first
draw for the construction of the Meridian Facility. Additionally, Tenant shall
pay a transaction fee during the Construction Term in accordance with the terms
of the Disbursing Agreement.

ARTICLE 3: IMPOSITIONS AND UTILITIES

3.1 Payment of Impositions. Tenant shall pay, as Additional Rent, all
Impositions that may be levied or become a lien on the Leased Property or any
part thereof at any time (whether prior to or during the Term), without regard
to prior ownership of said Leased Property, before any fine, penalty, interest,
or cost is incurred; provided, however, Tenant may contest any Imposition in
accordance with §3.7 and further provided that for an Imposition that is levied
prior to expiration of the Term but relates to periods accruing after the Term,
Tenant shall only be responsible for that portion of the Imposition accruing
during the Term. Tenant shall deliver to Landlord [i] not more than five days
after the due date of each Imposition, copies of the invoice for such Imposition
and the check delivered for payment thereof, but only for Impositions that are
not paid on a monthly basis; and [ii] not more than 30 days after the due date
of each Imposition, a copy of the official receipt evidencing such payment or
other proof of payment satisfactory to Landlord. Tenant’s obligation to pay such
Impositions shall be deemed absolutely fixed upon the date such Impositions
become a lien upon the Leased Property or any part thereof. Tenant, at its
expense, shall prepare and file all tax returns and reports in respect of any
Imposition as may be required by governmental authorities. Tenant shall be
entitled to any refund due from any taxing authority if no Event of Default
shall have occurred hereunder and be continuing and if Tenant shall have paid
all Impositions due and payable as of the date of the refund. Landlord shall be
entitled to any refund from any taxing authority if an Event of Default has
occurred and is continuing. Any refunds retained by Landlord due to an Event of
Default shall be applied as provided in §8.8. Landlord and Tenant shall, upon
request of the other, provide such data as is maintained by the party to whom
the request is made with respect to the Leased Property as may be necessary to
prepare any required returns and reports. In the event governmental authorities
classify any property covered by this Lease as personal property, Tenant shall
file all personal property tax returns in such jurisdictions where it may
legally so

 

(15)



--------------------------------------------------------------------------------

file. Landlord, to the extent it possesses the same, and Tenant, to the extent
it possesses the same, will provide the other party, upon request, with cost and
depreciation records necessary for filing returns for any property so classified
as personal property. Where Landlord is legally required to file personal
property tax returns, Tenant will be provided with copies of assessment notices
indicating a value in excess of the reported value in sufficient time for Tenant
to file a protest. Tenant may, upon notice to Landlord, at Tenant’s option and
at Tenant’s sole cost and expense, protest, appeal, or institute such other
proceedings as Tenant may deem appropriate to effect a reduction of real estate
or personal property assessments and Landlord, at Tenant’s expense as aforesaid,
shall fully cooperate with Tenant in such protest, appeal, or other action.
Tenant shall reimburse Landlord for all personal property taxes paid by Landlord
within 30 days after receipt of billings accompanied by copies of a bill
therefor and payments thereof which identify the personal property with respect
to which such payments are made. Impositions imposed in respect to the
tax-fiscal period during which the Term terminates shall be adjusted and
prorated between Landlord and Tenant, whether or not such Imposition is imposed
before or after such termination, and Tenant’s obligation to pay its prorated
share thereof shall survive such termination.

3.2 Definition of Impositions. Subject to the last sentence of §3.2,
“Impositions” means, collectively, [i] taxes (including, without limitation, all
capital stock and franchise taxes of Landlord imposed by the Facility State or
any governmental entity in the Facility State due to this lease transaction or
Landlord’s ownership of the Leased Property and the income arising therefrom, or
due to Landlord being considered as doing business in the Facility State because
of Landlord’s ownership of the Leased Property or lease thereof to Tenant), all
real estate and personal property ad valorem, sales and use, business or
occupation, single business, gross receipts, commercial activity, transaction
privilege, rent or similar taxes; [ii] assessments (including, without
limitation, all assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof and whether or not to be
completed within the Term); [iii] ground rents, water, sewer or other rents and
charges, excises, tax levies, and fees (including, without limitation, license,
permit, inspection, authorization and similar fees); [iv] all taxes imposed on
Tenant’s operations of the Leased Property, including, without limitation,
employee withholding taxes, income taxes and intangible taxes; [v] all taxes
imposed by the Facility State or any governmental entity in the Facility State
with respect to the conveyance of the Leased Property by Landlord to Tenant or
Tenant’s designee, including, without limitation, conveyance taxes, capital
gains taxes, and commercial activity taxes; and [vi] all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property or
any part thereof and/or the Rent (including all interest and penalties thereon
due to any failure in payment by Tenant), which at any time prior to, during or
in respect of the Term hereof may be assessed or imposed on or in respect of or
be a lien upon [a] Landlord or Landlord’s interest in the Leased Property or any
part thereof; [b] the Leased Property or any part thereof or any rent therefrom
or any estate, right, title or interest therein; or [c] any occupancy,
operation, use or possession of, or sales from, or activity conducted on, or in
connection with the Leased Property or the leasing or use of the Leased Property
or any part thereof. Tenant shall not, however, be required to pay any tax based
on net income imposed on Landlord by any governmental entity other than the
capital stock and franchise taxes described in clause [i] above, nor shall
Tenant be required to pay any capital gains tax imposed upon Landlord in
connection with the sale of the Leased Property or sums due in connection with
any easement agreement entered into by Landlord after the Effective Date without
Tenant’s prior written consent.

 

(16)



--------------------------------------------------------------------------------

3.3 Escrow of Impositions. Tenant shall deposit with Landlord on the first day
of each month a sum equal to 1/12th of the Impositions assessed against the
Leased Property for the preceding tax year for real estate taxes, which sums
shall be used by Landlord toward payment of such Impositions. In addition, if an
Event of Default occurs and while it remains uncured, Tenant shall, at
Landlord’s election, deposit with Landlord on the first day of each month a sum
equal to 1/12th of the Impositions assessed against the Leased Property for the
preceding tax year other than for real estate taxes, which sums shall be used by
Landlord toward payment of such Impositions. Tenant, on demand, shall pay to
Landlord any additional funds necessary to pay and discharge the obligations of
Tenant pursuant to the provisions of this section. The receipt by Landlord of
the payment of such Impositions by and from Tenant shall only be as an
accommodation to Tenant, the mortgagees, and the taxing authorities, and shall
not be construed as rent or income to Landlord, Landlord serving, if at all,
only as a conduit for delivery purposes.

3.4 Utilities. Tenant shall pay, as Additional Rent, all taxes, assessments,
charges, deposits, and bills for utilities, including, without limitation,
charges for water, gas, oil, sanitary and storm sewer, electricity, telephone
service, and trash collection, which may be charged against the occupant of the
Improvements during the Term. If an Event of Default occurs and while it remains
uncured, Tenant shall, at Landlord’s election, deposit with Landlord on the
first day of each month a sum equal to 1/12th of the amount of the annual
utility expenses for the preceding Lease Year, which sums shall be used by
Landlord to pay such utilities. Tenant shall, on demand, pay to Landlord any
additional amount needed to pay such utilities. Landlord’s receipt of such
payments shall only be an accommodation to Tenant and the utility companies and
shall not constitute rent or income to Landlord. Tenant shall at all times
maintain that amount of heat necessary to ensure against the freezing of water
lines. Tenant hereby agrees to indemnify and hold Landlord harmless from and
against any liability or damages to the utility systems and the Leased Property
that may result from Tenant’s failure to maintain sufficient heat in the
Improvements.

3.5 Discontinuance of Utilities. Landlord will not be liable for damages to
person or property or for injury to, or interruption of, business for any
discontinuance of utilities nor will such discontinuance in any way be construed
as an eviction of Tenant or cause an abatement of rent or operate to release
Tenant from any of Tenant’s obligations under this Lease.

3.6 Business Expenses. Tenant acknowledges that it is solely responsible for all
expenses and costs incurred in connection with the operation of the Facility on
the Leased Property, including, without limitation, employee benefits, employee
vacation and sick pay, consulting fees, and expenses for inventory and supplies.

3.7 Permitted Contests. Tenant, on its own or on Landlord’s behalf (or in
Landlord’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or insurance requirement or any lien, attachment, levy, encumbrance,
charge or claim provided that [i] in the case of an unpaid

 

(17)



--------------------------------------------------------------------------------

Imposition, lien, attachment, levy, encumbrance, charge or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Landlord and from the Leased Property; [ii] neither the Leased
Property nor any Rent therefrom nor any part thereof or interest therein would
be in any immediate danger of being sold, forfeited, attached or lost; [iii] in
the case of a Legal Requirement, Landlord would not be in any immediate danger
of civil or criminal liability for failure to comply therewith pending the
outcome of such proceedings; [iv] in the event that any such contest shall
involve a sum of money or potential loss in excess of $50,000.00, Tenant shall
deliver to Landlord and its counsel an opinion of Tenant’s counsel to the effect
set forth in clauses [i], [ii] and [iii], to the extent applicable; [v] in the
case of a Legal Requirement and/or an Imposition, lien, encumbrance or charge,
Tenant shall give such reasonable security as may be demanded by Landlord to
insure ultimate payment of the same and to prevent any sale or forfeiture of the
affected Leased Property or the Rent by reason of such nonpayment or
noncompliance; provided, however, the provisions of this section shall not be
construed to permit Tenant to contest the payment of Rent (except as to contests
concerning the method of computation or the basis of levy of any Imposition or
the basis for the assertion of any other claim) or any other sums payable by
Tenant to Landlord hereunder; [vi] in the case of an insurance requirement, the
coverage required by Article 4 shall be maintained; and [vii] if such contest be
finally resolved against Landlord or Tenant, Tenant shall, as Additional Rent
due hereunder, promptly pay the amount required to be paid, together with all
interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or insurance requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may be
reasonably required in any such contest, and, if reasonably requested by Tenant
or if Landlord so desires, Landlord shall join as a party therein. Tenant hereby
agrees to indemnify and save Landlord harmless from and against any liability,
cost or expense of any kind that may be imposed upon Landlord in connection with
any such contest and any loss resulting therefrom.

ARTICLE 4: INSURANCE

4.1 Property Insurance. At Tenant’s expense, Tenant shall maintain in full force
and effect a property insurance policy or policies insuring the Leased Property
against the following:

(a) Loss or damage commonly covered by a “Special Form” policy insuring against
physical loss or damage to the Improvements and Personal Property, including,
but not limited to, risk of loss from fire, windstorm and other hazards,
collapse, transit coverage, vandalism, malicious mischief, theft, earthquake (if
the Leased Property is in earthquake zone 1 or 2) and sinkholes (if usually
recommended in the area of the Leased Property). The policy shall be in the
amount of the full replacement value (as defined in §4.5) of the Improvements
and Personal Property and shall contain a deductible amount acceptable to
Landlord. Landlord shall be named as an additional insured. The policy shall
include a stipulated value endorsement or agreed amount endorsement and
endorsements for contingent liability for operations of building laws,
demolition costs, and increased cost of construction.

(b) If applicable, loss or damage by explosion of steam boilers, pressure
vessels, or similar apparatus, now or hereafter installed on the Leased
Property, in commercially reasonable amounts acceptable to Landlord.

 

(18)



--------------------------------------------------------------------------------

(c) Consequential loss of rents and income coverage insuring against all
“Special Form” risk of physical loss or damage with limits and deductible
amounts acceptable to Landlord covering risk of loss during the first nine
months of reconstruction, and containing an endorsement for extended period of
indemnity of at least six months, and shall be written with a stipulated amount
of coverage if available at a reasonable premium.

(d) If the Leased Property is located, in whole or in part, in a federally
designated 100-year flood plain area, flood insurance for the Improvements in an
amount equal to the lesser of [i] the full replacement value of the
Improvements; or [ii] the maximum amount of insurance available for the
Improvements under all federal and private flood insurance programs.

(e) Loss or damage caused by the breakage of plate glass in commercially
reasonable amounts acceptable to Landlord.

(f) Loss or damage commonly covered by blanket crime insurance, including
employee dishonesty, loss of money orders or paper currency, depositor’s
forgery, and loss of property of patients accepted by Tenant for safekeeping, in
commercially reasonable amounts acceptable to Landlord.

4.2 Liability Insurance. At Tenant’s expense, Tenant shall maintain liability
insurance against the following:

(a) Claims for personal injury or property damage commonly covered by
comprehensive general liability insurance with endorsements for incidental
malpractice, contractual, personal injury, owner’s protective liability,
voluntary medical payments, products and completed operations, broad form
property damage, and extended bodily injury, with commercially reasonable
amounts for bodily injury, property damage, and voluntary medical payments
acceptable to Landlord, but with a combined single limit of not less than
$5,000,000.00 per occurrence.

(b) Claims for personal injury and property damage commonly covered by
comprehensive automobile liability insurance, covering all owned and non-owned
automobiles, with commercially reasonable amounts for bodily injury, property
damage, and for automobile medical payments acceptable to Landlord, but with a
combined single limit of not less than $5,000,000.00 per occurrence.

(c) Claims for personal injury commonly covered by medical malpractice and
professional liability insurance in commercially reasonable amounts acceptable
to Landlord.

(d) Claims commonly covered by workers’ compensation insurance for all persons
employed by Tenant on the Leased Property. Such workers’ compensation insurance
shall be in accordance with the requirements of all applicable local, state, and
federal law.

4.3 Builder’s Risk Insurance. In connection with any construction, Tenant shall
maintain in full force and effect a builder’s completed value risk policy
(“Builder’s Risk

 

(19)



--------------------------------------------------------------------------------

Policy”) of insurance in a nonreporting form insuring against all “Special Form”
risk of physical loss or damage to the Improvements, including, but not limited
to, risk of loss from fire, windstorm and other hazards, collapse, transit
coverage, vandalism, malicious mischief, theft, earthquake (if Leased Property
is in earthquake zone 1 or 2) and sinkholes (if usually recommended in the area
of the Leased Property). The Builder’s Risk Policy shall include endorsements
providing coverage for building materials and supplies and temporary premises.
The Builder’s Risk Policy shall be in the amount of the full replacement value
of the Improvements and shall contain a deductible amount acceptable to
Landlord. Landlord shall be named as an additional insured. The Builder’s Risk
Policy shall include an endorsement permitting initial occupancy.

4.4 Insurance Requirements. The following provisions shall apply to all
insurance coverages required hereunder:

(a) For Development Projects, the insurance coverage set forth in §§4.1 and 4.2
shall not be required until the Facility being constructed is completed as set
forth in the Disbursing Agreement.

(b) The form and substance of all policies shall be subject to the approval of
Landlord, which approval will not be unreasonably withheld, conditioned or
delayed.

(c) The carriers of all policies shall have a Best’s Rating of “A-1” or better
and a Best’s Financial Category of XII or higher and shall be authorized to do
insurance business in the Facility State.

(d) Tenant shall be the “named insured” and Landlord shall be an “additional
insured” on each policy.

(e) Tenant shall deliver to Landlord certificates or copies of policies showing
the required coverages and endorsements. The policies of insurance shall provide
that the policy may not be canceled or not renewed, and no material change or
reduction in coverage may be made, without at least 30 days’ prior written
notice to Landlord.

(f) The policies shall contain a severability of interest and/or cross-liability
endorsement, provide that the acts or omissions of Tenant or Landlord will not
invalidate the coverage of the other party, and provide that Landlord shall not
be responsible for payment of premiums.

(g) All loss adjustment shall require the written consent of Landlord and
Tenant, as their interests may appear.

(h) At least 30 days prior to the expiration of each insurance policy, Tenant
shall deliver to Landlord a certificate showing renewal of such policy and
payment of the annual premium therefor and a current Certificate of Compliance
(in the form delivered at the time of Closing) completed and signed by Tenant’s
insurance agent.

4.5 Replacement Value. The term “full replacement value” means the actual
replacement cost thereof from time to time, including increased cost of
construction

 

(20)



--------------------------------------------------------------------------------

endorsement, with no reductions or deductions. Tenant shall, in connection with
each annual policy renewal, deliver to Landlord a redetermination of the full
replacement value by the insurer or an endorsement indicating that the Leased
Property is insured for its full replacement value. If Tenant makes any
Permitted Alterations (as hereinafter defined) to the Leased Property, Landlord
may have such full replacement value redetermined at any time after such
Permitted Alterations are made, regardless of when the full replacement value
was last determined.

4.6 Blanket Policy. Notwithstanding anything to the contrary contained in this
Article 4, Tenant may carry the insurance required by this Article under a
blanket policy of insurance, provided that the coverage afforded Tenant will not
be reduced or diminished or otherwise be different from that which would exist
under a separate policy meeting all of the requirements of this Lease.

4.7 No Separate Insurance. Tenant shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article, or increase the amounts of any then existing insurance, by
securing an additional policy or additional policies, unless all parties having
an insurable interest in the subject matter of the insurance, including Landlord
and any mortgagees, are included therein as additional insureds or loss payees,
the loss is payable under said insurance in the same manner as losses are
payable under this Lease, and such additional insurance is not prohibited by the
existing policies of insurance. Tenant shall immediately notify Landlord of the
taking out of such separate insurance or the increasing of any of the amounts of
the existing insurance by securing an additional policy or additional policies.

4.8 Waiver of Subrogation. Each party hereto hereby waives any and every claim
which arises or may arise in its favor and against the other party hereto during
the Term for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part of, the Leased Property, which loss or
damage is covered by valid and collectible insurance policies, to the extent
that such loss or damage is recoverable under such policies. Said mutual waiver
shall be in addition to, and not in limitation or derogation of, any other
waiver or release contained in this Lease with respect to any loss or damage to
property of the parties hereto. Inasmuch as the said waivers will preclude the
assignment of any aforesaid claim by way of subrogation (or otherwise) to an
insurance company (or any other person), each party hereto agrees immediately to
give each insurance company which has issued to it policies of insurance,
written notice of the terms of said mutual waivers, and to have such insurance
policies properly endorsed, if necessary, to prevent the invalidation of said
insurance coverage by reason of said waivers, so long as such endorsement is
available at a reasonable cost.

4.9 Mortgages. The following provisions shall apply if Landlord now or hereafter
places a mortgage on the Leased Property or any part thereof: [i] Tenant shall
obtain a standard form of lender’s loss payable clause insuring the interest of
the mortgagee; [ii] Tenant shall deliver evidence of insurance to such
mortgagee; [iii] loss adjustment shall require the consent of the mortgagee; and
[iv] Tenant shall provide such other information and documents as may be
required by the mortgagee.

 

(21)



--------------------------------------------------------------------------------

4.10 Escrows. After an Event of Default occurs hereunder, Tenant shall make such
periodic payments of insurance premiums in accordance with Landlord’s
requirements after receipt of notice thereof from Landlord.

ARTICLE 5: INDEMNITY

5.1 Tenant’s Indemnification. Tenant hereby indemnifies and agrees to hold
harmless Landlord, any successors or assigns of Landlord, and Landlord’s and
such successor’s and assign’s directors, officers, employees and agents from and
against any and all demands, claims, causes of action, fines, penalties, damages
(including consequential damages), losses, liabilities (including strict
liability), judgments, and expenses (including, without limitation, reasonable
attorneys’ fees, court costs, and the costs set forth in §8.7) incurred in
connection with or arising from: [i] the use or occupancy of the Leased Property
by Tenant or any persons claiming under Tenant; [ii] any activity, work, or
thing done, or permitted or suffered by Tenant in or about the Leased Property;
[iii] any acts, omissions, or negligence of Tenant or any person claiming under
Tenant, or the contractors, agents, employees, invitees, or visitors of Tenant
or any such person; [iv] any breach, violation, or nonperformance by Tenant or
any person claiming under Tenant or the employees, agents, contractors,
invitees, or visitors of Tenant or of any such person, of any term, covenant, or
provision of this Lease or any law, ordinance, or governmental requirement of
any kind, including, without limitation, any failure to comply with any
applicable requirements under the ADA; [v] any injury or damage to the person,
property or business of Tenant, its employees, agents, contractors, invitees,
visitors, or any other person entering upon the Leased Property, provided the
foregoing indemnification provisions shall not apply to any demand, claim, cause
of action caused by the gross negligence or willful misconduct of Landlord or
its employees or agents (provided that Tenant and any of Tenant’s employees,
agents, contractors or invitees shall not be an agent of Landlord); [vi] any
construction, alterations, changes or demolition of the Facility performed by or
contracted for by Tenant or its employees, agents or contractors; and [vii] any
obligations, costs or expenses arising under any Permitted Exceptions. If any
action or proceeding is brought against Landlord, its employees, or agents by
reason of any such claim, Tenant, upon notice from Landlord, will defend the
claim at Tenant’s expense with counsel reasonably satisfactory to Landlord. All
amounts payable to Landlord under this section shall be payable on written
demand and any such amounts which are not paid within 10 days after demand
therefor by Landlord shall bear interest at Landlord’s rate of return as
provided in the Term Sheet. In case any action, suit or proceeding is brought
against Tenant by reason of any such occurrence, Tenant shall use its best
efforts to defend such action, suit or proceeding; provided Tenant may settle on
terms acceptable to Tenant.

5.1.1 Notice of Claim. Landlord shall notify Tenant in writing of any claim or
action brought against Landlord in which indemnity may be sought against Tenant
pursuant to this section. Such notice shall be given in sufficient time to allow
Tenant to defend or participate in such claim or action, but the failure to give
such notice in sufficient time shall not constitute a defense hereunder nor in
any way impair the obligations of Tenant under this section unless the failure
to give such notice precludes Tenant’s defense of any such action.

5.1.2 Survival of Covenants. The covenants of Tenant contained in this section
shall remain in full force and effect after the termination of this Lease until
the expiration of the period stated in the applicable statute of limitations
during which a claim or cause of action may

 

(22)



--------------------------------------------------------------------------------

be brought and payment in full or the satisfaction of such claim or cause of
action and of all expenses and charges incurred by Landlord relating to the
enforcement of the provisions herein specified.

5.1.3 Reimbursement of Expenses. Unless prohibited by law, Tenant hereby agrees
to pay to Landlord all of the reasonable fees, charges and reasonable
out-of-pocket expenses related to the Facility and required hereby, or incurred
by Landlord in enforcing the provisions of this Lease.

5.2 Environmental Indemnity; Audits. Tenant hereby indemnifies and agrees to
hold harmless Landlord, any successors to Landlord’s interest in this Lease, and
Landlord’s and such successors’ directors, officers, employees and agents from
and against any losses, claims, damages (including consequential damages),
penalties, fines, liabilities (including strict liability), costs (including
cleanup and recovery costs), and expenses (including expenses of litigation and
reasonable consultants’ and attorneys’ fees) incurred by Landlord or any other
indemnitee or assessed against any portion of the Leased Property by virtue of
any claim or lien by any governmental or quasi-governmental unit, body, or
agency, or any third party, for cleanup costs or other costs pursuant to any
Environmental Law. Tenant’s indemnity shall survive the termination of this
Lease. Provided, however, Tenant shall have no indemnity obligation with respect
to [i] Hazardous Materials first introduced to the Leased Property subsequent to
the date that Tenant’s occupancy of the Leased Property shall have fully
terminated; or [ii] Hazardous Materials introduced to the Leased Property by
Landlord, its agent, employees, successors or assigns. If at any time during the
Term of this Lease any governmental authority notifies Landlord or Tenant of a
violation of any Environmental Law or Landlord in good faith reasonably believes
that a Facility may violate any Environmental Law, Landlord may require one or
more environmental audits of such portion of the Leased Property, in such form,
scope and substance as specified by Landlord, at Tenant’s expense. Tenant shall,
within 30 days after receipt of an invoice from Landlord, reimburse Landlord for
all costs and expenses incurred in reviewing any environmental audit, including,
without limitation, reasonable attorneys’ fees and costs.

5.3 Limitation of Landlord’s Liability. Landlord, its agents, and employees,
will not be liable for any loss, injury, death, or damage (including
consequential damages) to persons, property, or Tenant’s business occasioned by
theft, act of God, public enemy, injunction, riot, strike, insurrection, war,
court order, requisition, order of governmental body or authority, fire,
explosion, falling objects, steam, water, rain or snow, leak or flow of water
(including water from the elevator system), rain or snow from the Leased
Property or into the Leased Property or from the roof, street, subsurface or
from any other place, or by dampness or from the breakage, leakage, obstruction,
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, or lighting fixtures of the Leased Property, or from construction,
repair, or alteration of the Leased Property or from any acts or omissions of
any other occupant or visitor of the Leased Property, or from any other cause
beyond Landlord’s control.

 

(23)



--------------------------------------------------------------------------------

ARTICLE 6: USE AND ACCEPTANCE OF PREMISES

6.1 Use of Leased Property. Tenant shall use and occupy the Leased Property
exclusively for the Facility Uses specified for each Facility and for all lawful
and licensed ancillary uses, and for no other purpose without the prior written
consent of Landlord. Notwithstanding the foregoing, Landlord and Tenant
acknowledge that due to Medicare reimbursement and regulatory changes, the
Facility Uses as defined herein may not be the highest and best use of a
Facility in the future. If Landlord and Tenant mutually agree using their
reasonable business judgment that there is an alternative healthcare use for a
Facility that reasonably can be expected to provide sustainable Net Operating
Income in excess of the Net Operating Income provided by the current Facility
Use, then Landlord and Tenant will mutually agree to an alternative Facility Use
for that Facility. If Landlord and Tenant mutually agree to an alternative
healthcare use for a Facility, the Master Lease will be amended, as appropriate,
to reflect the alternative use. Tenant shall obtain and maintain all approvals,
licenses, and consents needed to use and operate the Leased Property as herein
permitted. Tenant shall deliver to Landlord complete copies of surveys,
examinations, certification and licensure inspections, compliance certificates,
and other similar reports issued to Tenant by any governmental agency within
10 days after Tenant’s receipt of each item.

6.2 Acceptance of Leased Property. Tenant acknowledges that [i] Tenant and its
agents have had an opportunity to inspect the Leased Property; [ii] Tenant has
found the Leased Property fit for Tenant’s use; [iii] Landlord will deliver the
Leased Property to Tenant in “as-is” condition; [iv] Landlord is not obligated
to make any improvements or repairs to the Leased Property; and [v] the roof,
walls, foundation, heating, ventilating, air conditioning, telephone, sewer,
electrical, mechanical, elevator, utility, plumbing, and other portions of the
Leased Property are in good working order or in the case of a Development
Project, will be in good working order upon completion of construction of the
Facility. Tenant waives any claim or action against Landlord with respect to the
condition of the Leased Property. LANDLORD MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF,
EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR
PURPOSE OR OTHERWISE, OR AS TO QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN,
LATENT OR PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT.

6.3 Conditions of Use and Occupancy. Tenant agrees that during the Term it shall
use and keep the Leased Property in a careful, safe and proper manner; not
commit or suffer waste thereon; not use or occupy the Leased Property for any
unlawful purposes; not use or occupy the Leased Property or permit the same to
be used or occupied, for any purpose or business deemed extra-hazardous on
account of fire or otherwise; keep the Leased Property in such repair and
condition as may be required by the Board of Health, or other city, state or
federal authorities, free of all cost to Landlord; not permit any acts to be
done which will cause the cancellation, invalidation, or suspension of any
insurance policy; and permit Landlord and its agents to enter upon the Leased
Property at all reasonable times after prior notice to examine the condition
thereof. Landlord shall have the right to have an annual inspection of the
Leased Property performed and Tenant shall pay an inspection fee of $1,500.00
per Facility plus Landlord’s reasonable out-of-pocket expenses within 30 days
after receipt of Landlord’s invoice.

 

(24)



--------------------------------------------------------------------------------

ARTICLE 7: MAINTENANCE AND MECHANICS’ LIENS

7.1 Maintenance. Tenant shall maintain, repair, and replace the Leased Property,
including, without limitation, all structural and nonstructural repairs and
replacements to the roof, foundations, exterior walls, HVAC systems, equipment,
parking areas, sidewalks, water, sewer and gas connections, pipes and mains.
Tenant shall pay, as Additional Rent, the full cost of maintenance, repairs, and
replacements. Tenant shall maintain all drives, sidewalks, parking areas, and
lawns on or about the Leased Property in a clean and orderly condition, free of
accumulations of dirt, rubbish, snow and ice. Tenant shall at all times
maintain, operate and otherwise manage the Leased Property on a basis and in a
manner consistent with the standards of the highest quality competing facilities
in the market areas served by the Leased Property. All repairs shall, to the
extent reasonably achievable, be at least equivalent in quality to the original
work or the property to be repaired shall be replaced. Tenant will not take or
omit to take any action the taking or omission of which might materially impair
the value or the usefulness of the Leased Property or any parts thereof for the
Facility Uses. Tenant shall permit Landlord to inspect the Leased Property at
all reasonable times after prior notice, and if Landlord gives Tenant notice of
maintenance problem areas, Tenant shall deliver to Landlord a plan of correction
within 15 Business Days after receipt of the notice. Tenant shall diligently
pursue correction of all problem areas within 60 days after receipt of the
notice and, upon expiration of the 60-day period, shall deliver evidence of
completion to Landlord or an interim report evidencing Tenant’s diligent
progress towards completion and, at the end of the next 60-day period, evidence
of satisfactory completion. Landlord shall waive an Event of Default for failure
to complete any repairs upon presentation to Landlord of evidence reasonably
satisfactory to Landlord, in Landlord’s sole discretion, that Tenant has
diligently pursued correction all problems. Upon completion, Landlord shall have
the right to re-inspect the Facility and Tenant shall pay Landlord’s reasonable
out-of-pocket expenses within 30 days after receipt of Landlord’s invoice. At
each inspection of the Leased Property by Landlord, the Facility employee in
charge of maintenance shall be available to tour the Facility with Landlord and
answer questions.

7.2 Required Alterations. Tenant shall, at Tenant’s sole cost and expense, make
any additions, changes, improvements or alterations to the Leased Property,
including structural alterations, which may be required by any governmental
authorities, including those required to maintain licensure or certification
under the Medicare and Medicaid programs (if so certified), whether such changes
are required by Tenant’s use, changes in the law, ordinances, or governmental
regulations, defects existing as of the date of this Lease, or any other cause
whatsoever. All such additions, changes, improvements or alterations shall be
deemed to be Permitted Alterations and shall comply with all laws requiring such
alterations and with the provisions of §16.4.

7.3 Mechanic’s Liens. Tenant shall have no authority to permit or create a lien
against Landlord’s interest in the Leased Property, and Tenant shall post
notices or file such documents as may be required to protect Landlord’s interest
in the Leased Property against liens. Tenant hereby agrees to defend, indemnify,
and hold Landlord harmless from and against any mechanic’s liens against the
Leased Property by reason of work, labor, services or materials supplied or
claimed to have been supplied on or to the Leased Property. Tenant shall remove,
bond-off, or otherwise obtain the release of any mechanic’s lien filed against
the Leased Property

 

(25)



--------------------------------------------------------------------------------

within 10 days after notice of the filing thereof. Tenant shall pay all expenses
in connection therewith, including, without limitation, damages, interest, court
costs and reasonable attorneys’ fees.

7.4 Replacements of Fixtures and Landlord’s Personal Property. Tenant shall not
remove Fixtures and Landlord’s Personal Property from the Leased Property except
to replace the Fixtures and Landlord’s Personal Property by other similar items
of equal quality and value. Items being replaced by Tenant may be removed and
shall become the property of Tenant and items replacing the same shall be and
remain the property of Landlord. Tenant shall execute, upon written request from
Landlord, any and all documents necessary to evidence Landlord’s ownership of
Landlord’s Personal Property and replacements therefor. Tenant may finance
replacements for the Fixtures and Landlord’s Personal Property by equipment
lease or by a security agreement and financing statement if [i] Landlord has
consented to the terms and conditions of the equipment lease or security
agreement; and [ii] the equipment lessor or lender has entered into a
nondisturbance agreement with Landlord upon terms and conditions reasonably
acceptable to Landlord, including, without limitation, the following:
[a] Landlord shall have the right (but not the obligation) to assume such
security agreement or equipment lease upon the occurrence of an Event of Default
under this Lease; [b] the equipment lessor or lender shall notify Landlord of
any default by Tenant under the equipment lease or security agreement and give
Landlord a reasonable opportunity to cure such default; and [c] Landlord shall
have the right to assign its rights under the equipment lease, security
agreement, or nondisturbance agreement. Tenant shall, within 30 days after
receipt of an invoice from Landlord, reimburse Landlord for all costs and
expenses incurred in reviewing and approving the equipment lease, security
agreement, and nondisturbance agreement, including, without limitation,
reasonable attorneys’ fees and costs.

ARTICLE 8: DEFAULTS AND REMEDIES

8.1 Events of Default. The occurrence of any one or more of the following shall
be an event of default (“Event of Default”) hereunder without any advance notice
to Tenant unless specified herein:

(a) Tenant fails to pay in full any installment of Base Rent, any Additional
Rent or any other monetary obligation payable by Tenant under this Lease
(including the Option Price), within 10 days after such payment is due.

(b) Tenant, Subtenant or Guarantor (where applicable) fails to comply with any
covenant set forth in Article 14, §15.6, §15.7, §15.8 or Article 20 of this
Lease.

(c) Tenant fails to observe and perform any other covenant, condition or
agreement under this Lease to be performed by Tenant and [i] such failure
continues for a period of 30 days after written notice thereof is given to
Tenant by Landlord; or [ii] if, by reason of the nature of such default it
cannot be remedied within 30 days, Tenant fails to proceed with diligence
reasonably satisfactory to Landlord after receipt of the notice to cure the
default or, in any event, fails to cure such default within 60 days after
receipt of the notice (subject to extensions in accordance with §7.1). The
foregoing notice and cure provisions do not apply to any Event of Default
otherwise specifically described in any other subsection of §8.1.

 

(26)



--------------------------------------------------------------------------------

(d) Tenant or Subtenant abandons or vacates any Facility Property or any
material part thereof, ceases to operate any Facility, ceases to do business or
ceases to exist for any reason for any one or more days.

(e) [i] The filing by Tenant, Subtenant or Guarantor of a petition under the
Bankruptcy Code or the commencement of a bankruptcy or similar proceeding by
Tenant, Subtenant or Guarantor; [ii] the failure by Tenant, Subtenant or
Guarantor within 90 days to dismiss an involuntary bankruptcy petition or other
commencement of a bankruptcy, reorganization or similar proceeding against such
party, or to lift or stay any execution, garnishment or attachment of such
consequence as will impair its ability to carry on its operation at the Leased
Property; [iii] the entry of an order for relief under the Bankruptcy Code in
respect of Tenant, Subtenant or Guarantor; [iv] any assignment by Tenant,
Subtenant or Guarantor for the benefit of its creditors; [v] the entry by
Tenant, Subtenant or Guarantor into an agreement of composition with its
creditors; [vi] the approval by a court of competent jurisdiction of a petition
applicable to Tenant, Subtenant or Guarantor in any proceeding for its
reorganization instituted under the provisions of any state or federal
bankruptcy, insolvency, or similar laws; [vii] appointment by final order,
judgment, or decree of a court of competent jurisdiction of a receiver of a
whole or any substantial part of the properties of Tenant, Subtenant or
Guarantor (provided such receiver shall not have been removed or discharged
within 90 days of the date of his qualification).

(f) [i] Any receiver, administrator, custodian or other person takes possession
or control of any of the Leased Property and continues in possession for
60 days; [ii] any writ against any of the Leased Property is not released within
60 days; [iii] any judgment is rendered or proceedings are instituted against
the Leased Property, Tenant or Subtenant which affect the Leased Property or any
part thereof, which is not dismissed for 60 days (except as otherwise provided
in this section); [iv] all or a substantial part of the assets of Tenant,
Subtenant or Guarantor are attached, seized, subjected to a writ or distress
warrant, or are levied upon, or come into the possession of any receiver,
trustee, custodian, or assignee for the benefit of creditors; [v] Tenant,
Subtenant or Guarantor is enjoined, restrained, or in any way prevented by court
order, or any proceeding is filed or commenced seeking to enjoin, restrain or in
any way prevent Tenant, Subtenant or Guarantor from conducting all or a
substantial part of its business or affairs; or [vi] except as otherwise
permitted hereunder, a final notice of lien, levy or assessment is filed of
record with respect to all or any part of the Leased Property or any property of
Tenant or Subtenant located at the Leased Property and is not dismissed,
discharged, or bonded-off within 30 days.

(g) Any representation or warranty made by Tenant, Subtenant or Guarantor in
this Lease or any other document executed in connection with this Lease, any
guaranty of or other security for this Lease, or any report, certificate,
application, financial statement or other instrument furnished by Tenant,
Subtenant or Guarantor pursuant hereto or thereto shall prove to be false or
incorrect in any material respect as of the date made.

(h) Tenant, any Subtenant, any Guarantor, or any Affiliate defaults on any
indebtedness or obligation to Landlord or any Landlord Affiliate, any Obligor
Group Obligation or any agreement with Landlord or any Landlord Affiliate,
including, without limitation, any lease with Landlord or any Landlord Affiliate
or any Disbursing Agreement, or

 

(27)



--------------------------------------------------------------------------------

the occurrence of a default under any Material Obligation, and any applicable
grace or cure period with respect to default under such indebtedness or
obligation expires without such default having been cured. This provision
applies to all such indebtedness, obligations and agreements as they may be
amended, modified, extended, or renewed from time to time.

(i) Any guarantor of this Lease dies, dissolves, terminates, is adjudicated
incompetent, files a petition in bankruptcy, or is adjudicated insolvent under
the Bankruptcy Code or any other insolvency law, or fails to comply with any
covenant or requirement of such guarantor set forth in this Lease or in the
guaranty of such guarantor, and in the case of the death or incompetency of an
individual guarantor only, Tenant fails within 30 days to deliver to Landlord a
substitute guaranty or other collateral reasonably satisfactory to Landlord.

(j) The license for the Facility or any other Government Authorization is
canceled, suspended, reduced to provisional or temporary, or otherwise
invalidated and not reinstated within 60 days thereafter, or license revocation
or decertification proceedings are commenced against Tenant or Subtenant and not
dismissed within 60 days, or any reduction occurs in the number of licensed beds
or units at the Facility and such original number of beds is not reinstated
within 60 days, or an admissions ban is issued for the Facility and not
dismissed within 60 days.

8.2 Remedies. Upon the occurrence of an Event of Default under this Lease or any
Lease Document, and at any time thereafter until Landlord waives the default in
writing or acknowledges cure of the default in writing, at Landlord’s option,
without declaration, notice of nonperformance, protest, notice of protest,
notice of default, notice to quit or any other notice or demand of any kind,
Landlord may exercise any and all rights and remedies provided in this Lease or
any Lease Document or otherwise provided under law or in equity, including,
without limitation, any one or more of the following remedies:

(a) Landlord may re-enter and take possession of the Leased Property without
terminating this Lease, and lease the Leased Property for the account of Tenant,
holding Tenant liable for all costs of Landlord in reletting the Leased Property
and for the difference in the amount received by such reletting and the amounts
payable by Tenant under the Lease.

(b) Landlord may terminate this Lease by written notice to Tenant, exclude
Tenant from possession of the Leased Property and use efforts to lease the
Leased Property to others, holding Tenant liable for the difference in the
amounts received from such reletting and the amounts payable by Tenant under
this Lease.

(c) Landlord may re-enter the Leased Property and have, repossess and enjoy the
Leased Property as if this Lease had not been made, and in such event, Tenant
and its successors and assigns shall remain liable for any contingent or
unliquidated obligations or sums owing at the time of such repossession.

(d) Landlord may have access to and inspect, examine and make copies of the
books and records and any and all accounts, data and income tax and other
returns of Tenant insofar as they pertain to the Leased Property.

 

(28)



--------------------------------------------------------------------------------

(e) Landlord may accelerate all of the unpaid Rent hereunder based on the then
current Rent Schedule and Tenant shall be liable for the present value of the
aggregate Rent for the unexpired term of this Lease, discounted at an annual
rate equal to the then-current U.S. Treasury Note rate for the closest
comparable term.

(f) Landlord may demand payment from Tenant of an amount equal to the
Outstanding Straight Line Rent Receivable accrued by Landlord under this Lease
as of the date that Tenant surrenders possession of the Leased Property
(“Surrender Date”). As used herein, the “Outstanding Straight Line Rent
Receivable” means [i] the amount of Base Rent that would have accrued under this
Lease, up to the Surrender Date, if the Base Rent were calculated based upon the
mathematical average of Landlord’s rate of return over the entire Initial Term
after taking into account the Inflation Adjustment (as defined in the Term
Sheet) for each Lease Year of the entire Initial Term, minus [ii] the amount of
Base Rent payable under this Lease, up to the Surrender Date, based upon the
Rent Schedule, i.e. based upon Landlord’s rate of return including the annual
Inflation Adjustment imposed for each Lease Year up to the Surrender Date, as
computed in accordance with generally accepted accounting principles.

(g) Landlord may take whatever action at law or in equity as may appear
necessary or desirable to collect the Rent and other amounts payable under this
Lease then due and thereafter to become due, or to enforce performance and
observance of any obligations, agreements or covenants of Tenant under this
Lease.

(h) With respect to the Collateral or any portion thereof and Secured Party’s
security interest therein, Secured Party may exercise all of its rights as
secured party under Article 9 of the Uniform Commercial Code. Secured Party may
sell the Collateral by public or private sale upon five days’ notice to Tenant
or Subtenant. Tenant and Subtenant agree that a commercially reasonable manner
of disposition of the Collateral shall include, without limitation and at the
option of Secured Party, a sale of the Collateral, in whole or in part,
concurrently with the sale of the Leased Property.

(i) Secured Party may obtain control over and collect the Receivables and apply
the proceeds of the collections to satisfaction of the Obligor Group Obligations
unless prohibited by law. Tenant and Subtenant appoint HCN or its designee as
attorney for Tenant and Subtenant, respectively, with powers [i] to receive, to
endorse, to sign and/or to deliver, in Tenant’s or Subtenant’s name or Secured
Party’s name, any and all checks, drafts, and other instruments for the payment
of money relating to the Receivables, and to waive demand, presentment, notice
of dishonor, protest, and any other notice with respect to any such instrument;
[ii] to sign Tenant’s or Subtenant’s name on any invoice or bill of lading
relating to any Receivable, drafts against account debtors, assignments and
verifications of Receivables, and notices to account debtors; [iii] to send
verifications of Receivables to any account debtor; and [iv] to do all other
acts and things necessary to carry out this Lease. Secured Party shall not be
liable for any omissions, commissions, errors of judgment, or mistakes in fact
or law made in the exercise of any such powers. At Secured Party’s option,
Tenant and Subtenant shall [i] provide Secured Party a full accounting of all
amounts received on account of Receivables with such frequency and in such form
as Secured Party may require, either with or without applying all collections on
Receivables in payment of the Obligor Group Obligations or [ii] deliver to
Secured Party on the day of receipt all such collections in the form received
and duly endorsed

 

(29)



--------------------------------------------------------------------------------

by Tenant or Subtenant, as applicable. At Secured Party’s request, Tenant and
Subtenant shall institute any action or enter into any settlement determined by
Secured Party to be necessary to obtain recovery or redress from any account
debtor in default of Receivables. Secured Party may give notice of its security
interest in the Receivables to any or all account debtors with instructions to
make all payments on Receivables directly to Secured Party, thereby terminating
Tenant’s and Subtenant’s authority to collect Receivables. After terminating
Tenant’s and Subtenant’s authority to enforce or collect Receivables, Secured
Party shall have the right to take possession of any or all Receivables and
records thereof and is hereby authorized to do so, and only Secured Party shall
have the right to collect and enforce the Receivables. Prior to the occurrence
of an Event of Default, at Tenant’s and Subtenant’s cost and expense, but on
behalf of Secured Party and for Secured Party’s account, Tenant and Subtenant
shall collect or otherwise enforce all amounts unpaid on Receivables and hold
all such collections in trust for Secured Party, but Tenant and Subtenant may
commingle such collections with Tenant’s and Subtenant’s own funds, until
Tenant’s and Subtenant’s authority to do so has been terminated, which may be
done only after an Event of Default. Notwithstanding any other provision hereof,
Secured Party does not assume any of Tenant’s or Subtenant’s obligations under
any Receivable, and Secured Party shall not be responsible in any way for the
performance of any of the terms and conditions thereof by Tenant or Subtenant.

(j) Without waiving any prior or subsequent Event of Default, Landlord may waive
any Event of Default or, with or without waiving any Event of Default, remedy
any default.

(k) Landlord may terminate its obligation, if any, to disburse any further
Landlord Payments.

(l) Landlord may enter and take possession of the Land or any portion thereof
and any one or more Facilities without terminating this Lease and complete
construction and renovation of the Improvements (or any part thereof) and
perform the obligations of Tenant under the Lease Documents. Without limiting
the generality of the foregoing and for the purposes aforesaid, Tenant hereby
appoints HCN its lawful attorney-in-fact with full power to do any of the
following: [i] complete construction, renovation and equipping of the
Improvements in the name of Tenant; [ii] use unadvanced funds remaining under
the Investment Amount or Maximum Contingent Payments Amount, as applicable, or
funds that may be reserved, escrowed, or set aside for any purposes hereunder at
any time, or to advance funds in excess of the Investment Amount or Maximum
Contingent Payments Amount, as applicable, to complete the Improvements;
[iii] make changes in the plans and specifications that shall be necessary or
desirable to complete the Improvements in substantially the manner contemplated
by the plans and specifications; [iv] retain or employ new general contractors,
subcontractors, architects, engineers, and inspectors as shall be required for
said purposes; [v] pay, settle, or compromise all existing bills and claims,
which may be liens or security interests, or to avoid such bills and claims
becoming liens against the Facility or security interest against fixtures or
equipment, or as may be necessary or desirable for the completion of the
construction and equipping of the Improvements or for the clearance of title;
[vi] execute all applications and certificates, in the name of Tenant, that may
be required in connection with any construction; [vii] do any and every act that
Tenant might do in its own behalf, to prosecute and defend all actions or
proceedings in connection with the Improvements; and [viii] to execute, deliver
and file all applications and

 

(30)



--------------------------------------------------------------------------------

other documents and take any and all actions necessary to transfer the
operations of the Facility to Secured Party or Secured Party’s designee. This
power of attorney is a power coupled with an interest and cannot be revoked;
provided, however, it expires upon Tenant’s exercise of the Option to Purchase
or upon expiration of all obligations of Tenant under the Lease.

(m) Landlord may apply, with or without notice to Tenant, for the appointment of
a receiver (“Receiver”) for Tenant or Tenant’s business or for the Leased
Property. Unless prohibited by law, such appointment may be made either before
or after termination of Tenant’s possession of the Leased Property, without
notice, without regard to the solvency or insolvency of Tenant at the time of
application for such Receiver and without regard to the then value of the Leased
Property, and Secured Party may be appointed as Receiver. After the occurrence
of an Event of Default, Landlord shall be entitled to appointment of a receiver
as a matter of right and without the need to make any showing other than the
existence of an Event of Default. The Receiver shall have the power to collect
the rents, income, profits and Receivables of the Leased Property during the
pendency of the receivership and all other powers which may be necessary or are
usual in such cases for the protection, possession, control, management and
operation of the Leased Property during the whole of said proceeding. All sums
of money received by the Receiver from such rents and income, after deducting
therefrom the reasonable charges and expenses paid or incurred in connection
with the collection and disbursement thereof, shall be applied to the payment of
the Rent or any other monetary obligation of Tenant under this Lease, including,
without limitation, any losses or damages incurred by Landlord under this Lease.
Tenant, if requested to do so, will consent to the appointment of any such
Receiver as aforesaid.

(n) Landlord may terminate any management agreement with respect to any of the
Leased Property and shall have the right to retain one or more managers for the
Leased Property at the expense of Tenant, such manager(s) to serve for such term
and at such compensation as Landlord reasonably determines is necessary under
the circumstances.

8.3 Right of Setoff. Landlord may, and is hereby authorized by Tenant to, at any
time and from time to time without advance notice to Tenant (any such notice
being expressly waived by Tenant), setoff or recoup and apply any and all sums
held by Landlord, any indebtedness of Landlord to Tenant, and any claims by
Tenant against Landlord, against any obligations of Tenant hereunder and against
any claims by Landlord against Tenant, whether or not such obligations or claims
of Tenant are matured and whether or not Landlord has exercised any other
remedies hereunder. The rights of Landlord under this section are in addition to
any other rights and remedies Landlord may have against Tenant.

8.4 Performance of Tenant’s Covenants. Landlord may perform any obligation of
Tenant which Tenant has failed to perform within five days after Landlord has
sent a written notice to Tenant informing it of its specific failure. Tenant
shall reimburse Landlord on demand, as Additional Rent, for any reasonable
expenditures thus incurred by Landlord and shall pay interest thereon at
Landlord’s rate of return as provided in the Term Sheet.

8.5 Late Payment Charge. Tenant acknowledges that any default in the payment of
any installment of Rent payable hereunder will result in loss and additional
expense to Landlord in servicing any indebtedness of Landlord secured by the
Leased Property, handling

 

(31)



--------------------------------------------------------------------------------

such delinquent payments, and meeting its other financial obligations, and
because such loss and additional expense is extremely difficult and impractical
to ascertain, Tenant agrees that in the event any Rent payable to Landlord
hereunder is not paid within 10 days after the due date, Tenant shall pay a late
charge of 5% of the amount of the overdue payment as a reasonable estimate of
such loss and expenses, unless applicable law requires a lesser charge, in which
event the maximum rate permitted by such law may be charged by Landlord. The
10-day grace period set forth in this section shall not extend the time for
payment of Rent or the period for curing any default or constitute a waiver of
such default.

8.6 Default Rent. At Landlord’s option at any time after the occurrence of an
Event of Default and while such Event of Default remains uncured, the Base Rent
payable under this Lease shall be increased to reflect Landlord’s rate of return
of 18.5% per annum on the Investment Amount (“Default Rent”); provided, however,
that if a court of competent jurisdiction determines that any other amounts
payable under this Lease are deemed to be interest, the Default Rent shall be
adjusted to ensure that the aggregate interest payable under this Lease does not
accrue at a rate in excess of the maximum legal rate.

8.7 Attorneys’ Fees. Tenant shall pay all reasonable costs and expenses incurred
by Landlord in enforcing or preserving Landlord’s rights under this Lease,
whether or not an Event of Default has actually occurred or has been declared
and thereafter cured, including, without limitation, [i] the fees, expenses, and
costs of any litigation, appellate, receivership, administrative, bankruptcy,
insolvency or other similar proceeding; [ii] reasonable attorney, paralegal,
consulting and witness fees and disbursements, whether in-house counsel or
outside counsel; and [iii] the expenses, including, without limitation, lodging,
meals, and transportation, of Landlord and its employees, agents, attorneys, and
witnesses in preparing for litigation, administrative, bankruptcy, insolvency or
other similar proceedings and attendance at hearings, depositions, and trials in
connection therewith. All such reasonable costs, expenses, charges and fees
payable by Tenant shall be deemed to be Additional Rent under this Lease.

8.8 Escrows and Application of Payments. As security for the performance of the
Obligor Group Obligations, Tenant hereby assigns to Landlord all its right,
title, and interest in and to all monies escrowed with Landlord under this Lease
and all deposits with utility companies, taxing authorities and insurance
companies; provided, however, that Landlord shall not exercise its rights
hereunder until an Event of Default has occurred. Any payments received by
Landlord under any provisions of this Lease during the existence or continuance
of an Event of Default shall be applied to the Obligor Group Obligations in the
order which Landlord may determine.

8.9 Remedies Cumulative. The remedies of Landlord herein are cumulative to and
not in lieu of any other remedies available to Landlord at law or in equity. The
use of any one remedy shall not be taken to exclude or waive the right to use
any other remedy.

8.10 Waivers. Tenant waives [i] any notice required by statute or other law as a
condition to bringing an action for possession of, or eviction from, any of the
Leased Property, [ii] any right of re-entry or repossession, [iii] any right to
a trial by jury in any action or proceeding arising out of or relating to this
Lease, [iv] any objections, defenses, claims or rights with respect to the
exercise by Landlord of any rights or remedies, [v] any right of redemption

 

(32)



--------------------------------------------------------------------------------

whether pursuant to statute, at law or in equity, [vi] all presentments, demands
for performance, notices of nonperformance, protest, notices of protest, notices
of dishonor, notices to quit and any other notice or demand of any kind, and
[vii] all notices of the existence, creation or incurring of any obligation or
advance under this Lease before or after this date.

8.11 Obligations Under the Bankruptcy Code. Upon filing of a petition by or
against Tenant under the Bankruptcy Code, Tenant, as debtor and as
debtor-in-possession, and any trustee who may be appointed with respect to the
assets of or estate in bankruptcy of Tenant, agree to pay monthly in advance on
the first day of each month, as reasonable compensation for the use and
occupancy of the Leased Property, an amount equal to all Rent due pursuant to
this Lease. Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of the assumption
and/or assignment of this Lease are the following: [i] the cure of any monetary
defaults and reimbursement of pecuniary loss within not more than five Business
Days of assumption and/or assignment; [ii] the deposit of an additional amount
equal to not less than three months’ Base Rent, which amount is agreed to be a
necessary and appropriate deposit to adequately assure the future performance
under this Lease of the Tenant or its assignee; and [iii] the continued use of
the Leased Property for the Facility Uses. Nothing herein shall be construed as
an agreement by Landlord to any assignment of this Lease or a waiver of
Landlord’s right to seek adequate assurance of future performance in addition to
that set forth hereinabove in connection with any proposed assumption and/or
assignment of this Lease.

ARTICLE 9: DAMAGE AND DESTRUCTION

9.1 Notice of Casualty. If the Leased Property shall be destroyed, in whole or
in part, or damaged by fire, flood, windstorm or other casualty in excess of
$100,000.00 (a “Casualty”), Tenant shall give written notice thereof to Landlord
within one Business Day after the occurrence of the Casualty. Within 15 days
after the occurrence of the Casualty or as soon thereafter as such information
is reasonably available to Tenant, Tenant shall provide the following
information to Landlord: [i] the date of the Casualty; [ii] the nature of the
Casualty; [iii] a description of the damage or destruction caused by the
Casualty, including the type of Leased Property damaged and the area of the
Improvements damaged; [iv] a preliminary estimate of the cost to repair,
rebuild, restore or replace the Leased Property; [v] a preliminary estimate of
the schedule to complete the repair, rebuilding, restoration or replacement of
the Leased Property; [vi] a description of the anticipated property insurance
claim, including the name of the insurer, the insurance coverage limits, the
deductible amount, the expected settlement amount, and the expected settlement
date; and [vii] a description of the business interruption claim, including the
name of the insurer, the insurance coverage limits, the deductible amount, the
expected settlement amount, and the expected settlement date. Within five days
after request from Landlord, Tenant will provide Landlord with copies of all
correspondence to the insurer and any other information reasonably requested by
Landlord.

9.2 Substantial Destruction.

9.2.1 If any Facility’s Improvements are substantially destroyed at any time
other than during the final 18 months of the Initial Term or any Renewal Term,
Tenant shall promptly rebuild and restore such Improvements in accordance with
§9.4 and Landlord shall

 

(33)



--------------------------------------------------------------------------------

make the insurance proceeds available to Tenant for such restoration. The term
“substantially destroyed” means any casualty resulting in the loss of use of 50%
or more of the licensed beds at any one Facility.

9.2.2 If any Facility’s Improvements are substantially destroyed during the
final 18 months of the Initial Term or any Renewal Term, Landlord may elect to
terminate this Lease with respect to the entire Leased Property or terminate
this Lease and all Affiliate Leases, at Landlord’s option, and retain the
insurance proceeds unless Tenant exercises its option to renew as set forth in
§9.2.3 or exercises its option to purchase as set forth in §9.2.4. If Landlord
elects to terminate, Landlord shall give notice (“Termination Notice”) of its
election to terminate this Lease (or this Lease and all Affiliate Leases, if
elected by Landlord) within 30 days after receipt of Tenant’s notice of the
damage. If Tenant does not exercise its option to renew under §9.2.3 or its
option to purchase under §9.2.4 within 15 days after delivery of the Termination
Notice, this Lease (or this Lease and all Affiliate Leases, if elected by
Landlord) shall terminate on the 15th day after delivery of the Termination
Notice. If this Lease (or this Lease and all Affiliate Leases, if elected by
Landlord) is so terminated, Tenant shall be liable to Landlord for all Rent and
all other obligations accrued under this Lease through the effective date of
termination and each Affiliate shall be liable to Landlord for all Rent and all
other obligations accrued under its respective Affiliate Lease through the
effective date of termination.

9.2.3 If any Facility’s Improvements are substantially destroyed during the
final 18 months of the Initial Term or the Renewal Term and Landlord gives the
Termination Notice, Tenant shall have the option to renew this Lease with
respect to the entire Leased Property (but not any part thereof). Tenant shall
give Landlord irrevocable notice of Tenant’s election to renew, and each
Affiliate Tenant shall give irrevocable notice of renewal, within 15 days after
delivery of the Termination Notice. If Tenant and each Affiliate Tenant elect to
renew, the Renewal Term will be in effect for the balance of the then current
Term plus a 15 -year period. The Renewal Term will commence on the third day
following Landlord’s receipt of Tenant’s and each Affiliate Tenant’s notice of
renewal. All other terms of this Lease for the Renewal Term shall be in
accordance with Article 12. The Improvements will be restored by Tenant in
accordance with the provisions of this Article 9 regarding partial destruction.

9.2.4 If any Facility’s Improvements are substantially destroyed during the
final 18 months of the Initial Term or any Renewal Term and Landlord gives the
Termination Notice, Tenant shall have the option to purchase the entire Leased
Property (but not any part thereof). Tenant shall give Landlord notice of
Tenant’s election to purchase, and if required by Landlord, each Affiliate
Tenant shall give notice of its election to purchase its respective Affiliate
Facility, within 15 days after delivery of the Termination Notice. If Tenant and
each Affiliate Tenant elect to purchase their respective Leased Property, the
Option Price will be determined in accordance with §13.2 and the Fair Market
Value will be determined in accordance with §13.3 except as otherwise provided
in this section. For purposes of determining the Fair Market Value, the Leased
Property will be valued as if it had been restored to be equal in value to the
Leased Property existing immediately prior to the occurrence of the damage. All
other terms of the option to purchase shall be in accordance with Article 13.
Landlord shall hold the insurance proceeds until the closing of the purchase of
the Leased Property and at closing shall deliver the proceeds to Tenant.

 

(34)



--------------------------------------------------------------------------------

9.3 Partial Destruction. If any Facility’s Improvements are not substantially
destroyed, then Tenant shall comply with the provisions of §9.4 and Landlord
shall make the insurance proceeds available to Tenant for such restoration.

9.4 Restoration. Tenant shall promptly repair, rebuild, or restore the damaged
Leased Property, at Tenant’s expense, so as to make the Leased Property at least
equal in value to the Leased Property existing immediately prior to such
occurrence and as nearly similar to it in character as is practicable and
reasonable. Before beginning such repairs or rebuilding, or letting any
contracts in connection with such repairs or rebuilding, Tenant will submit for
Landlord’s approval, which approval Landlord will not unreasonably withhold or
delay, plans and specifications meeting the requirements of §16.2 for such
repairs or rebuilding. Promptly after receiving Landlord’s approval of the plans
and specifications and receiving the proceeds of insurance, Tenant will begin
such repairs or rebuilding and will prosecute the repairs and rebuilding to
completion with diligence, subject, however, to strikes, lockouts, acts of God,
embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control. Landlord will make available to Tenant the net proceeds of
any fire or other casualty insurance paid to Landlord for such repair or
rebuilding as the same progresses, after deduction of any costs of collection,
including attorneys’ fees. Payments will be made against properly certified
vouchers of a competent architect in charge of the work and approved by
Landlord. Payments for deposits for the repairing or rebuilding or delivery of
materials to the Facility will be made upon Landlord’s receipt of evidence
reasonably satisfactory to Landlord that such payments are required in advance.
Prior to commencing the repairing or rebuilding, Tenant shall deliver to
Landlord for Landlord’s approval a schedule setting forth the estimated monthly
draws for such work. Landlord will contribute to such payments out of the
insurance proceeds an amount equal to the proportion that the total net amount
received by Landlord from insurers bears to the total estimated cost of the
rebuilding or repairing, multiplied by the payment by Tenant on account of such
work. Landlord may, however, withhold 10% from each payment until the work is
completed and proof has been furnished to Landlord that no lien or liability has
attached or will attach to the Leased Property or to Landlord in connection with
such repairing or rebuilding. Upon the completion of rebuilding and the
furnishing of such proof, the balance of the net proceeds of such insurance
payable to Tenant on account of such repairing or rebuilding will be paid to
Tenant. Tenant will obtain and deliver to Landlord a temporary or final
certificate of occupancy before the damaged Leased Property is reoccupied for
any purpose. Tenant shall complete such repairs or rebuilding free and clear of
mechanic’s or other liens, and in accordance with the building codes and all
applicable laws, ordinances, regulations, or orders of any state, municipal, or
other public authority affecting the repairs or rebuilding, and also in
accordance with all requirements of the insurance rating organization, or
similar body. Any remaining proceeds of insurance after such restoration will be
Tenant’s property.

9.5 Insufficient Proceeds. If the proceeds of any insurance settlement are not
sufficient to pay the costs of Tenant’s repair, rebuilding or restoration under
§9.4 in full, Tenant shall deposit with Landlord at Landlord’s option, and
within 10 days of Landlord’s request, an amount sufficient in Landlord’s
reasonable judgment to complete such repair, rebuilding or restoration. Tenant
shall not, by reason of the deposit or payment, be entitled to any reimbursement
from Landlord or diminution in or postponement of the payment of the Rent.

 

(35)



--------------------------------------------------------------------------------

9.6 Not Trust Funds. Notwithstanding anything herein or at law or equity to the
contrary, none of the insurance proceeds paid to Landlord as herein provided
shall be deemed trust funds, and Landlord shall be entitled to dispose of such
proceeds as provided in this Article 9. Tenant expressly assumes all risk of
loss, including a decrease in the use, enjoyment or value, of the Leased
Property from any casualty whatsoever, whether or not insurable or insured
against.

9.7 Landlord’s Inspection. During the progress of such repairs or rebuilding,
Landlord and its architects and engineers may, from time to time, inspect the
Leased Property and will be furnished, if required by them, with copies of all
plans, shop drawings, and specifications relating to such repairs or rebuilding.
Tenant will keep all plans, shop drawings, and specifications at the building,
and Landlord and its architects and engineers may examine them at all reasonable
times. If, during such repairs or rebuilding, Landlord and its architects and
engineers determine that the repairs or rebuilding are not being done in
accordance with the approved plans and specifications, Landlord will give prompt
notice in writing to Tenant, specifying in detail the particular deficiency,
omission, or other respect in which Landlord claims such repairs or rebuilding
do not accord with the approved plans and specifications. Upon the receipt of
any such notice, Tenant will cause corrections to be made to any deficiencies,
omissions, or such other respect. Tenant’s obligations to supply insurance,
according to Article 4, will be applicable to any repairs or rebuilding under
this section.

9.8 Landlord’s Costs. Tenant shall, within 30 days after receipt of an invoice
from Landlord, pay the reasonable costs, expenses, and fees of any architect or
engineer employed by Landlord to review any plans and specifications and to
supervise and approve any construction, or for any services rendered by such
architect or engineer to Landlord as contemplated by any of the provisions of
this Lease, or for any services performed by Landlord’s attorneys in connection
therewith.

9.9 No Rent Abatement. Rent will not abate pending the repairs or rebuilding of
the Leased Property.

ARTICLE 10: CONDEMNATION

10.1 Total Taking. If, by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right
(“Taking”), any entire Facility Property is taken, or so much of any Facility
Property is taken that the Facility Property cannot be used by Tenant for the
purposes for which it was used immediately before the Taking, then this Lease
will end with respect to such Facility Property only on the earlier of the
vesting of title to the Facility Property in the condemning authority or the
taking of possession of the Facility Property by the condemning authority. Upon
such termination, the Investment Amount shall be reduced by the actual net award
for such Taking received by Landlord and Rent hereunder shall be reduced
accordingly unless there is only one Facility Property subject to this Lease in
which case the Lease will terminate. The termination of this Lease as to one
Facility Property due to a taking is the result of circumstances beyond the
control of Landlord and Tenant and the parties affirm that, except for such
specific isolated situation, this Lease is intended to be a single indivisible
lease. All damages awarded for such Taking under the power of eminent domain
shall be the property of Landlord, whether such damages shall be awarded as

 

(36)



--------------------------------------------------------------------------------

compensation for diminution in value of the leasehold or the fee of the Facility
Property, provided Tenant shall be entitled to file a claim for all amounts
permitted Tenant under applicable law.

10.1.1 If any Facility Property is taken during the final 18 months of the
Initial Term or any Renewal Term, Landlord shall have the option to terminate
this Lease with respect to all Leased Property. If Landlord elects to terminate
this Lease with respect to all Leased Property, Tenant shall have the option to
purchase all of the Leased Property. Tenant shall give Landlord notice of
Tenant’s election to purchase within 15 days after delivery of the notice of
Landlord’s intent to terminate. If Tenant elects to purchase all of the Leased
Property, the Option Price will be determined in accordance with §13.2 and the
Fair Market Value will be determined in accordance with §13.3. All other terms
of the option to purchase shall be in accordance with Article 13.

10.2 Partial Taking. If, after a Taking, so much of the Facility Property
remains that the Facility Property can be used for substantially the same
purposes for which it was used immediately before the Taking, then [i] this
Lease will end as to the part taken on the earlier of the vesting of title to
such Leased Property in the condemning authority or the taking of possession of
such Leased Property by the condemning authority and the Rent will be adjusted
accordingly in a fair and equitable manner; [ii] at its cost, Tenant shall
restore so much of the Facility Property as remains to a sound architectural
unit substantially suitable for the purposes for which it was used immediately
before the Taking, using good workmanship and new, first-class materials;
[iii] upon completion of the restoration, Landlord will pay Tenant the lesser of
the net award made to Landlord on the account of the Taking (after deducting
from the total award, attorneys’, appraisers’, and other fees and costs incurred
in connection with the obtaining of the award and amounts paid to the holders of
mortgages secured by the Facility Property), or Tenant’s actual out-of-pocket
costs of restoring the Facility Property; and [iv] Landlord shall be entitled to
the balance of the net award to be applied to any outstanding Obligor
Obligation. The restoration shall be completed in accordance with §§9.4, 9.5,
9.7, 9.8 and 9.9 with such provisions deemed to apply to condemnation instead of
casualty.

10.3 Condemnation Proceeds Not Trust Funds. Notwithstanding anything in this
Lease or at law or equity to the contrary, none of the condemnation award paid
to Landlord shall be deemed trust funds, and Landlord shall be entitled to
dispose of such proceeds as provided in this Article 10. Tenant expressly
assumes all risk of loss, including a decrease in the use, enjoyment, or value,
of the Leased Property from any Condemnation.

ARTICLE 11: TENANT’S PROPERTY

11.1 Tenant’s Property. Tenant shall install, place, and use on the Leased
Property such fixtures, furniture, equipment, inventory and other personal
property in addition to Landlord’s Personal Property as may be required or as
Tenant may, from time to time, deem necessary or useful to operate the Leased
Property for its permitted purposes. All fixtures, furniture, equipment,
inventory, and other personal property installed, placed, or used on the Leased
Property which is owned by Tenant or leased by Tenant from third parties is
hereinafter referred to as “Tenant’s Property”.

 

(37)



--------------------------------------------------------------------------------

11.2 Requirements for Tenant’s Property. Tenant shall comply with all of the
following requirements in connection with Tenant’s Property:

(a) Tenant shall, at Tenant’s sole cost and expense, maintain, repair, and
replace Tenant’s Property.

(b) Tenant shall, at Tenant’s sole cost and expense, keep Tenant’s Property
insured against loss or damage by fire, vandalism and malicious mischief,
sprinkler leakage, earthquake, and other physical loss perils commonly covered
by fire and extended coverage, boiler and machinery, and difference in
conditions insurance in an amount not less than 90% of the then full replacement
cost thereof. Tenant shall use the proceeds from any such policy for the repair
and replacement of Tenant’s Property to the extent needed to operate the
Facility in accordance with the terms set forth herein. The insurance shall meet
the requirements of §4.3.

(c) Tenant shall pay all taxes applicable to Tenant’s Property.

(d) If Tenant’s Property is damaged or destroyed by fire or any other cause,
Tenant shall promptly repair or replace Tenant’s Property unless Landlord elects
to terminate this Lease pursuant to §9.2.2.

(e) Unless an Event of Default or any event which, with the giving of notice or
lapse of time, or both, would constitute an Event of Default has occurred,
Tenant may remove Tenant’s Property from the Leased Property from time to time
provided that [i] the items removed are not required to operate the Leased
Property for the Facility Uses (unless such items are being replaced by Tenant);
and [ii] Tenant repairs any damage to the Leased Property resulting from the
removal of Tenant’s Property.

(f) Tenant shall not, without the prior written consent of Landlord or as
otherwise provided in this Lease, remove any Tenant’s Property or Leased
Property. Tenant shall, at Landlord’s option, remove Tenant’s Property upon the
termination or expiration of this Lease and shall repair any damage to the
Leased Property resulting from the removal of Tenant’s Property. If Tenant fails
to remove Tenant’s Property within 30 days after request by Landlord, then
Tenant shall be deemed to have abandoned Tenant’s Property, Tenant’s Property
shall become the property of Landlord, and Landlord may remove, store and
dispose of Tenant’s Property. In such event, Tenant shall have no claim or right
against Landlord for such property or the value thereof regardless of the
disposition thereof by Landlord. Tenant shall pay Landlord, upon demand, all
expenses incurred by Landlord in removing, storing, and disposing of Tenant’s
Property and repairing any damage caused by such removal. Tenant’s obligations
hereunder shall survive the termination or expiration of this Lease.

(g) Tenant shall perform its obligations under any equipment lease or security
agreement for Tenant’s Property. For equipment loans or leases for equipment
having an original cost in excess of $150,000.00, Tenant shall cause such
equipment lessor or lender to enter into a nondisturbance agreement with
Landlord upon terms and conditions reasonably acceptable to Landlord, including,
without limitation, the following: [i] Landlord shall have the right (but not
the obligation) to assume such equipment lease or security agreement upon the

 

(38)



--------------------------------------------------------------------------------

occurrence of an Event of Default by Tenant hereunder; [ii] such equipment
lessor or lender shall notify Landlord of any default by Tenant under the
equipment lease or security agreement and give Landlord a reasonable opportunity
to cure such default; and [iii] Landlord shall have the right to assign its
interest in the equipment lease or security agreement and nondisturbance
agreement. Tenant shall, within 30 days after receipt of an invoice from
Landlord, reimburse Landlord for all costs and expenses incurred in reviewing
and approving the equipment lease, security agreement and nondisturbance
agreement, including, without limitation, reasonable attorneys’ fees and costs.

ARTICLE 12: RENEWAL OPTIONS

12.1 Renewal Options. Tenant has the option to renew (“Renewal Option”) this
Lease for one 15-year renewal term (“Renewal Term”). Tenant can exercise the
Renewal Option only upon satisfaction of the following conditions:

(a) There shall be no uncured Event of Default, or any event which with the
passage of time or giving of notice would constitute an Event of Default(except
that for this limited purpose, any unrepaired casualty or condemnation of a
Facility shall not be an Event of Default prohibiting Tenant from exercising the
Renewal Option), at the time Tenant exercises its Renewal Option nor on the date
the Renewal Term is to commence.

(b) Tenant shall give Landlord irrevocable written notice of renewal no later
than the date which is [i] 90 days prior to the expiration date of the then
current Term; or [ii] 20 days after Landlord’s delivery of the Termination
Notice as set forth in §9.2.3.

(c) Each Affiliate Tenant shall concurrently give irrevocable notice of renewal
for each Affiliate Lease (if applicable).

(d) Tenant shall pay all amounts, costs, expenses, charges, Rent and other items
payable by Tenant to Landlord, including, but not limited to, enforcement costs
as set forth in §8.7, and the Renewal Fee to Landlord on the Renewal Date.

12.2 Effect of Renewal. The following terms and conditions will be applicable if
Tenant renews the Lease:

(a) Effective Date. Except as otherwise provided in §9.2.3, the effective date
of any Renewal Term will be the first day after the expiration date of the then
current Term. The first day of each Renewal Term is also referred to as the
Renewal Date.

(b) Investment Amount. Effective as of the Renewal Date, a single Investment
Amount will be computed by summing all Landlord Payments made to date.

(c) Rent Adjustment. Effective as of the Renewal Date, Landlord shall calculate
Base Rent for the Renewal Term based upon the applicable rate of return to
Landlord as set forth in the Term Sheet and shall issue a new Rent Schedule
reflecting the Base Rent adjustment. Until Tenant receives a revised Rent
Schedule from Landlord, Tenant shall for each month [i] continue to make
installments of Base Rent according to the Rent Schedule in effect on the day
before the Renewal Date; and [ii] within 10 days following Landlord’s issuance

 

(39)



--------------------------------------------------------------------------------

of an invoice, pay the difference between the installment of Base Rent paid to
Landlord for such month and the installment of Base Rent actually due for such
month as a result of the renewal of the Lease.

(d) Other Terms and Conditions. Except for the modifications set forth in this
§12.2, all other terms and conditions of the Lease will remain the same for the
Renewal Term.

ARTICLE 13: OPTION TO PURCHASE

13.1 Option to Purchase. Landlord hereby grants to Tenant an option to purchase
(“Option to Purchase”) all of the Leased Property (but not any part thereof
except as specifically provided herein) in accordance with the terms and
conditions of this Article 13. Tenant may exercise its Option to Purchase only
by giving an irrevocable notice of Tenant’s election to purchase the Leased
Property (“Purchase Notice”) in accordance with the following except as
specifically provided herein:

(a) During the Initial Term or any Renewal Term, Tenant and each Affiliate
Tenant (if any) must give a Purchase Notice no earlier than the date which is
180 days, and no later than the date which is 90 days, prior to the expiration
date of the then current Term of this Lease and each Affiliate Lease (if any).

(b) If any Facility’s Improvements are substantially destroyed during the final
18 months of the Initial Term or any Renewal Term, Tenant (and each Affiliate
Tenant if required by Landlord) must give a Purchase Notice within 15 days after
Landlord gives the Termination Notice pursuant to §9.2.4.

(c) If any Facility Property is taken during the final 18 months of the Initial
Term or any Renewal Term by exercise of the right of eminent domain or by
conveyance made in response to the threat of the exercise of such right, Tenant
must give a Purchase Notice within 30 days after delivery of the notice of
Landlord’s intent to terminate pursuant to §10.1.1.

Tenant shall have no right to exercise the Option to Purchase other than in
accordance with the terms of this Article 13.

13.2 Option Price. The option price (“Option Price”) will be an amount equal to
the greater of [i] the Investment Amount; or [ii] the Fair Market Value at the
time of the option exercise. In addition to the Option Price, Tenant shall pay
all closing costs and expenses in connection with the transfer of the Leased
Property to Tenant, including, but not limited to, the following: [a] real
property conveyance or transfer fees or deed stamps; [b] title search fees,
title insurance commitment fees, and title insurance premiums; [c] survey fees;
[d] environmental assessment fees; [e] recording fees; [f] reasonable attorneys’
fees of Landlord’s counsel; and [g] fees of any escrow agent. Tenant shall also
pay all amounts, costs, expenses, charges, Rent and other items payable by
Tenant to Landlord, including, but not limited to, enforcement costs as set
forth in §8.7.

 

(40)



--------------------------------------------------------------------------------

13.3 Fair Market Value. The fair market value (the “Fair Market Value”) of the
Leased Property shall be determined as follows.

13.3.1 The parties shall attempt to determine the Fair Market Value by mutual
agreement within 15 days after giving the Purchase Notice. However, if the
parties do not agree on the Fair Market Value within such 15-day period, the
following provisions shall apply.

13.3.2 Landlord and Tenant shall each give the other party notice of the name of
an acceptable appraiser 15 days after giving of the Purchase Notice. The two
appraisers will then select a third appraiser within an additional five days.
Each appraiser must demonstrate to the reasonable satisfaction of both Landlord
and Tenant that it has significant experience in appraising properties similar
to the Leased Property. Within five days after designation, each appraiser shall
submit a resume to Landlord and Tenant setting forth such appraiser’s
qualifications, including education and experience with similar properties. A
notice of objections to the qualifications of any appraiser shall be given
within 10 days after receipt of such resume. If a party fails to timely object
to the qualifications of an appraiser, then the appraiser shall be conclusively
deemed satisfactory. If a party gives a timely notice of objection to the
qualifications of an appraiser, then the disqualified appraiser shall be
replaced by an appraiser selected by the qualified appraisers or, if all
appraisers are disqualified, then by an appraiser selected by a commercial
arbitrator acceptable to Landlord and Tenant.

13.3.3 The Fair Market Value shall be determined by the appraisers within
60 days thereafter as follows. Each of the appraisers shall be instructed to
prepare an appraisal of the Leased Property in accordance with the following
instructions:

The Leased Property is to be valued upon the three conventional approaches to
estimate value known as the Income, Sales Comparison and Cost Approaches. Once
the approaches are completed, the appraiser correlates the individual approaches
into a final value conclusion.

The three approaches to estimate value are summarized as follows:

Income Approach: This valuation approach recognizes that the value of the
operating tangible and intangible assets can be represented by the expected
economic viability of the business giving returns on and of the assets.

Sales Comparison Approach: This valuation approach is based upon the principle
of substitution. When a facility is replaceable in the market, the market
approach assumes that value tends to be set at the price of acquiring an equally
desirable substitute facility. Since healthcare market conditions change and
frequently are subject to regulatory and financing environments, adjustments
need to be considered. These adjustments also consider the operating differences
such as services and demographics.

 

(41)



--------------------------------------------------------------------------------

Cost Approach: This valuation approach estimates the value of the tangible
assets only. Value is represented by the market value of the land plus the
depreciated reproduction cost of all improvements and equipment.

In general, the Income and Sales Comparison Approaches are considered the best
representation of value because they cover both tangibles and intangible assets,
consider the operating characteristics of the business and have the most
significant influence on attracting potential investors.

The appraised values submitted by the three appraisers shall be ranked from
highest value to middle value to lowest value, the appraised value (highest or
lowest) which is furthest from the middle appraised value shall be discarded,
and the remaining two appraised values shall be averaged to arrive at the Fair
Market Value.

13.3.4 In the event of any condemnation, similar taking or threat thereof with
respect to any part of the Leased Property or any insured or partially insured
casualty loss to any part of the Leased Property after Tenant has exercised an
Option to Purchase, but before settlement, the Fair Market Value of the Leased
Property shall be redetermined as provided in this §13.3 to give effect to such
condemnation, taking or loss and shall take into account all available
condemnation awards and insurance proceeds.

13.3.5 Tenant shall pay, or reimburse Landlord for, all costs and expenses in
connection with the appraisals.

13.4 Closing. The purchase of the Leased Property by Tenant shall close on a
date agreed to by Landlord and Tenant which shall be not less than 60 days after
Landlord’s receipt of the Purchase Notice and not more than 60 days after the
Fair Market Value of the Leased Property has been determined. At the closing,
Tenant shall pay the Option Price and all amounts payable under §13.2 in
immediately available funds and Landlord shall convey title to the Leased
Property to Tenant by a transferable and recordable quitclaim deed and quitclaim
bill of sale.

13.5 Failure to Close Option. If Tenant for any reason fails to purchase the
Leased Property after Tenant has given the Purchase Notice, then Tenant shall
pay Landlord all costs and expenses incurred by Landlord as a result of the
failure to close, including costs of unwinding swap transactions or other
interest rate protection devices and preparing for the closing. Tenant shall
continue to be obligated as lessee hereunder for the remainder of the Term.

13.6 Failure to Exercise Option to Purchase and Renewal Option. If Tenant for
any reason does not exercise its Option to Purchase or Renewal Option in
accordance with the terms and conditions of this Lease before the expiration of
the then current Term, Tenant shall be deemed to have forfeited all of Tenant’s
rights to exercise the Option to Purchase and Renewal Option.

 

(42)



--------------------------------------------------------------------------------

ARTICLE 14: NEGATIVE COVENANTS

Until the Obligor Group Obligations shall have been performed in full, Tenant,
Subtenant and Guarantor covenant and agree that Tenant and Subtenant (and
Guarantor where applicable) shall not do any of the following without the prior
written consent of Landlord:

14.1 No Debt. Tenant and Subtenant shall not create, incur, assume, or permit to
exist any indebtedness other than [i] trade debt incurred in the ordinary course
of business; [ii] indebtedness relating to the Letter of Credit or Working
Capital Letter of Credit; and [iii] indebtedness that is secured by any
Permitted Lien.

14.2 No Liens. Tenant and Subtenant shall not create, incur, or permit to exist
any lien, charge, encumbrance, easement or restriction upon the Leased Property
or any lien upon or pledge of any interest in Tenant or Subtenant, except for
Permitted Liens.

14.3 No Guaranties. Tenant and Subtenant shall not create, incur, assume, or
permit to exist any guarantee of any loan or other indebtedness except for the
endorsement of negotiable instruments for collection in the ordinary course of
business.

14.4 No Transfer. Tenant and Subtenant shall not sell, lease, sublease,
mortgage, convey, assign or otherwise transfer any legal or equitable interest
in the Leased Property or any part thereof, except for transfers made in
connection with any Permitted Lien.

14.5 No Dissolution. Company, Tenant, Subtenant, or Entity Guarantor shall not
dissolve, liquidate, merge, consolidate or terminate its existence or sell,
assign, lease, or otherwise transfer (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired).

14.6 No Change in Operation. No material change shall occur in the licensed
operation of the Facility. Each Subtenant shall remain the licensed operator of
the Facility as specified on Exhibit C.

14.7 No Investments. Tenant and Subtenant shall not purchase or otherwise
acquire, hold, or invest in securities (whether capital stock or instruments
evidencing indebtedness) of or make loans or advances to any person, including,
without limitation, any Guarantor, any Affiliate, or any shareholder, member or
partner of Tenant, Guarantor or any Affiliate, except for (i) cash balances
temporarily invested in short-term or money market securities; and
(ii) investments in capital stock or loans to a wholly-owned subsidiary that
becomes a Subtenant and Guarantor under this Lease. Notwithstanding the
foregoing, this negative covenant shall not prohibit Tenant or Subtenant from
making a distribution or paying a dividend so long as (a) at the time of such
distribution or payment of a dividend no Event of Default exists; and
(b) immediately after such distribution or payment of a dividend, Tenant and
Guarantor are not in violation of a financial covenant set forth herein or in
the Guaranty, without regard to the time periods provided for a financial
covenant. The financial covenant will be tested on the date of the distribution
or payment of the dividend and not at the end of the fiscal quarter.

 

(43)



--------------------------------------------------------------------------------

14.8 Contracts. Tenant and Subtenant shall not execute or modify any material
contracts or agreements with respect to the Facility except for contracts and
modifications approved by Landlord. Contracts made in the ordinary course of
business and in an amount less than $150,000.00 shall not be considered
“material” for purposes of this paragraph.

14.9 Subordination of Payments to Affiliates. After the occurrence of an Event
of Default and until such Event of Default is cured, Tenant, Subtenant and
Guarantor shall not make any payments or distributions (including, without
limitation, salary, bonuses, fees, principal, interest, dividends, liquidating
distributions, management fees, cash flow distributions or lease payments) to
Guarantor, any Affiliate, or any shareholder, member or partner of Tenant,
Guarantor, or any Affiliate.

14.10 Change of Location or Name. Tenant and Subtenant shall not change any of
the following: [i] the location of the principal place of business or chief
executive office of Tenant or Subtenant, or any office where any of Tenant’s or
Subtenant’s books and records with respect to the Facility are maintained,
except after providing Landlord with 30 days prior written notice; [ii] the name
under which Tenant or Subtenant conducts any of its business or operations,
except after providing Landlord with 30 days prior written notice; or
[iii] reorganize or otherwise change its respective Organization State.

ARTICLE 15: AFFIRMATIVE COVENANTS

15.1 Perform Obligations. Tenant and Subtenant shall each perform all of its
obligations under this Lease, the Government Authorizations, the Permitted
Exceptions, and all Legal Requirements. If applicable, Tenant and each Subtenant
shall take all necessary action to obtain all Government Authorizations required
for the operation of the Facility as soon as possible after the Effective Date.

15.2 Proceedings to Enjoin or Prevent Construction. If any proceedings are filed
seeking to enjoin or otherwise prevent or declare invalid or unlawful Tenant’s
construction, occupancy, maintenance, or operation of the Facility or any
portion thereof, Tenant will cause such proceedings to be vigorously contested
in good faith, and in the event of an adverse ruling or decision, prosecute all
allowable appeals therefrom, and will, without limiting the generality of the
foregoing, resist the entry or seek the stay of any temporary or permanent
injunction that may be entered, and use its best efforts to bring about a
favorable and speedy disposition of all such proceedings and any other
proceedings.

15.3 Documents and Information.

15.3.1 Furnish Documents. Tenant and each Subtenant shall periodically during
the term of the Lease deliver to Landlord the Annual Financial Statements,
Periodic Financial Statements, Annual Facility Budget, Annual Budget and all
other documents, reports, schedules and copies described on Exhibit E within the
specified time periods. With each delivery of Annual Financial Statements and
Periodic Financial Statements (other than the monthly Facility Financial
Statement) to Landlord, Tenant and each Subtenant shall also deliver to Landlord
a certificate signed by the Chief Financial Officer, general partner or managing
member (as applicable) of Tenant and each Subtenant, and Quarterly Facility
Accounts Receivable and

 

(44)



--------------------------------------------------------------------------------

Accounts Payable Aging Reports all in the form of Exhibit F. After the
occurrence of an Event of Default and receipt of Landlord’s written request,
Tenant shall deliver to Landlord an updated Annual Facility Budget and Annual
Budget (based on a 12-month rolling forward period) within 10 Business Days
after receipt of Landlord’s request.

15.3.2 Furnish Information. Tenant and each Subtenant shall [i] promptly supply
Landlord with such information concerning its financial condition, affairs and
property, as Landlord may reasonably request from time to time hereafter;
[ii] promptly notify Landlord in writing of any condition or event that
constitutes a breach or event of default of any term, condition, warranty,
representation, or provisions of this Lease or any other agreement, and of any
material adverse change in its financial condition; [iii] maintain a standard
and modern system of accounting; [iv] permit Landlord or any of its agent or
representatives to have access to and to examine all of its books and records
regarding the financial condition of the Facility at any time or times hereafter
during business hours and after reasonable oral or written notice; and
[v] permit Landlord to copy and make abstracts from any and all of said books
and records, provided Landlord shall maintain the confidentiality of such books
and records and financial conditions reflected therein.

15.3.3 Further Assurances and Information. Tenant shall, on request of Landlord
from time to time, execute, deliver, and furnish documents as may be necessary
to fully consummate the transactions contemplated under this Lease. Within
15 days after a request from Landlord, Tenant and each Subtenant shall provide
to Landlord such additional information regarding Tenant, Tenant’s financial
condition, Subtenant, each Subtenant’s financial condition or the Facility as
Landlord, or any existing or proposed creditor of Landlord, or any auditor or
underwriter of Landlord, may require from time to time, including, without
limitation, a current Tenant’s Certificate and Facility Financial Report in the
form of Exhibit F. Upon Landlord’s request, but not more than once every three
years, Tenant shall provide to Landlord, at Tenant’s expense, an appraisal
prepared by an MAI appraiser setting forth the current fair market value of the
Leased Property.

15.3.4 Material Communications. Tenant and each Subtenant shall transmit to
Landlord, within five Business Days after receipt thereof, any material
communication affecting a Facility, this Lease, the Legal Requirements or the
Government Authorizations (except that any material communication regarding
termination or revocation of a license to operate a Facility, shall be provided
within one Business Day of receipt), and Tenant and each Subtenant will promptly
respond to Landlord’s inquiry with respect to such information. Tenant and each
Subtenant shall notify Landlord in writing within five Business Days after
Tenant or any Subtenant has knowledge of any potential, threatened or existing
litigation or proceeding against, or investigation of, Tenant, Subtenant,
Guarantor, or the Facility that may affect the right to operate the Facility or
Landlord’s title to the Facility or Tenant’s interest therein.

15.3.5 Requirements for Financial Statements. Tenant shall meet or cause the
following requirements to be met in connection with the preparation of the
financial statements: [i] all audited financial statements shall be prepared in
accordance with general accepted accounting principles consistently applied;
[ii] all unaudited financial statements shall be prepared in a manner
substantially consistent with prior unaudited financial statements submitted to
Landlord; [iii] all financial statements shall fairly present the financial
condition and

 

(45)



--------------------------------------------------------------------------------

performance for the relevant period in all material respects; [iv] the audited
financial statements shall include all notes to such audited financial
statements and a complete schedule of contingent liabilities and transactions
with Affiliates; and [v] the audited financial statements shall contain an
unqualified opinion.

15.4 Compliance With Laws. Tenant and each Subtenant shall comply with all Legal
Requirements and keep all Government Authorizations in full force and effect.
Tenant and each Subtenant shall pay when due all taxes and governmental charges
of every kind and nature that are assessed or imposed upon Tenant and each
Subtenant, respectively, at any time during the term of the Lease, including,
without limitation, all income, franchise, capital stock, property, sales and
use, business, intangible, employee withholding, and all taxes and charges
relating to Tenant’s and each Subtenant’s respective business and operations.
Tenant and each Subtenant shall be solely responsible for compliance with all
Legal Requirements, including the ADA, and Landlord shall have no responsibility
for such compliance.

15.5 Broker’s Commission. Tenant shall indemnify Landlord from claims of brokers
arising through Tenant by the execution hereof or the consummation of the
transactions contemplated hereby and from expenses incurred by Landlord in
connection with any such claims (including attorneys’ fees).

15.6 Existence and Change in Ownership. Company, Tenant, Subtenant and each
Entity Guarantor shall maintain its existence throughout the term of this Lease.
Any change in the equity ownership of Company, Tenant, Subtenant or any Entity
Guarantor that results in a change in Control (as defined within the definition
of “Affiliate” in §1.4 hereof) of such entity, shall require Landlord’s prior
written consent. Any change in Control or equity ownership of LCI Holding
Company, Inc., LCI Intermediate Holdco, Inc., LCI Holdco, LLC or LifeCare
Holdings, Inc. shall not be governed by or restricted by any provision of this
Lease.

15.7 Financial Covenants. The defined terms used in this section are defined in
§15.7.1. The method of calculating Net Worth and valuing assets shall be
consistent with the Financial Statements. The following financial covenants
shall be met throughout the term of this Lease:

15.7.1 Definitions.

(a) “Net Worth” means an amount equal to the total consolidated fair market
value of the tangible assets of the person (excluding good will and other
intangible assets) minus the total consolidated liabilities of such person.

(b) “Portfolio Cash Flow” means the aggregate net income arising from all
Stabilized Facilities under this Lease as reflected on the Facility Financial
Statement of each Stabilized Facility plus [i] the amount of the provision for
depreciation and amortization; plus [ii] the amount of the provision for
management fees; plus [iii] the amount of the provision for income taxes; plus
[iv] the amount of the provision for Base Rent payments and interest and
equipment lease payments, if any, relating to the Stabilized Facilities; and
minus [v] an imputed management fee equal to 5% of gross revenues of the
Stabilized Facilities (net of contractual allowances).

 

(46)



--------------------------------------------------------------------------------

(c) “Portfolio Coverage Ratio” is the ratio of [i] Portfolio Cash Flow for each
applicable period; to [ii] the Base Rent payments under this Lease allocated to
the Stabilized Facilities for the applicable period.

15.7.2 Coverage Ratio. Tenant shall maintain for each fiscal quarter a Portfolio
Coverage Ratio of not less than 2.50 to 1.00.

15.7.3 Net Worth. Commencing with the 4th anniversary of the issuance of a C of
O for a Facility, Tenant shall cause the applicable Subtenant to maintain for
each fiscal quarter thereafter a Net Worth of at least $1,000,000, with cash and
cash equivalents of at least $1,000,000. Guarantor shall maintain a Net Worth as
specified in the Guaranty.

15.7.4 Current Ratio. Commencing with the first full calendar quarter after a
Facility receives a C of O, Tenant shall cause the Subtenant operating such
Facility to maintain for each fiscal quarter thereafter a ratio of current
assets to current liabilities of not less than 1.2 to 1.00.

15.8 Facility Licensure and Certification. Tenant and each Subtenant, as
applicable, shall [i] give written notice to Landlord within one Business Day
after an inspection of the Facility with respect to health care licensure or
certification has occurred; and [ii] deliver to Landlord copies of each of the
reports, notices, correspondence and all other items and documents listed under
item no. 18 of Exhibit E within one Business Day after receipt thereof. Tenant
and Subtenant acknowledge that each has reviewed Exhibit E and agrees to the
foregoing obligation. If Tenant or Subtenant receives a Facility survey or
inspection report with material deficiencies, notice of failure to comply with a
plan of correction or an HIPDB adverse action report, Tenant and the respective
Subtenant shall cure all deficiencies and implement all corrective actions by
the date required by the regulatory authority.

15.9 Transfer of License and Facility Operations. If this Lease is terminated
due to expiration of the Term, pursuant to an Event of Default or for any reason
other than Tenant’s purchase of the Leased Property, or if Tenant or Subtenant
vacates the Leased Property (or any part thereof) without termination of this
Lease, the following provisions shall be immediately effective:

15.9.1 Licensure. Landlord and any replacement operator designated by Landlord
(“Replacement Operator”) shall have the right and option to purchase from Tenant
or Subtenant, as applicable, the Medicare provider agreement/number relating to
a Facility (or any comparable agreement or right to receive payments under the
federal Medicare program or any federal program implemented in lieu thereof or
in addition thereto). The purchase price will be the lesser of [i] the fair
market value thereof; or [ii] 50% of the Working Capital Shortfall during the
Demonstration Period. The “Demonstration Period” is defined as the period
between the date the Facility admits its first patient and the effective date of
the Facility’s qualification to receive reimbursement from Medicare as a long
term acute care hospital. For purposes of the purchase price calculation, in no
event will the Demonstration Period last for a period of more than nine months.
Landlord or the Replacement Operator, as applicable, will provide written
notification to Tenant of its decision to exercise this option to purchase no
later than the Expiration Date of the Lease. Landlord or Replacement Operator,
as applicable, will close the

 

(47)



--------------------------------------------------------------------------------

acquisition within 60 days of the determination of the purchase price (as
computed above), subject to extensions to accommodate any required governmental
or other regulatory approvals. Tenant and each Subtenant shall execute, deliver,
and file all documents and statements reasonably requested by Landlord to effect
the transfer of the Facility license and Government Authorizations (including
any provider agreements or provider numbers if the same are acquired as provided
above) to a Replacement Operator, subject to any required approval of
governmental regulatory authorities, and Tenant and each Subtenant shall provide
to Landlord all information and records required by Landlord in connection with
the transfer of the license and Government Authorizations.

15.9.2 Facility Operations. In order to facilitate a responsible and efficient
transfer of the operations of the Facility, Tenant and Subtenant shall, if and
to the extent requested by Landlord and subject to all applicable law and
Tenant’s written requirements for strict confidentiality provided to Landlord,
[i] deliver to Landlord the most recent updated reports, notices, schedules and
documents listed under item nos. 12, 13, 14, 15 and 16 of Exhibit E;
[ii] continue and maintain the operation of the Facility in the ordinary course
of business, to the fullest extent reasonably practicable and consistent with
applicable laws and regulations, until transfer of the Facility operations to
the Replacement Operator is completed; [iii] enter into such management
agreements, operations transfer agreements and other types of agreements that
may be reasonably requested by Landlord or the Replacement Operator; and
[iv] provide reasonable access for Landlord and its agents to show the Facility
to potential replacement operators. Tenant and Subtenant consent to the
distribution by Landlord to potential replacement operators of Facility
financial statements, licensure reports, financial and property due diligence
materials and other documents, materials and information relating to the
Facility. The provisions of this section do not create or establish any rights
in Tenant, Subtenant or any third party and Landlord reserves all rights and
remedies relating to termination of this Lease.

15.10 Bed Operating Rights. Tenant and Subtenant acknowledge and agree that the
rights to operate the beds located at the Facility as set forth on Exhibit C
under the law of the applicable Facility State [i] affect the value of the
Leased Property, and [ii] the grant of this Lease is conditioned upon the
existence of such rights. Tenant and Subtenant shall not relocate any licensed
bed to any other location and shall not transfer any bed operating rights to any
other party without the prior written consent of Landlord.

15.11 Power of Attorney. Effective upon [i] the occurrence and during the
continuance of an Event of Default, or [ii] termination of this Lease for any
reason other than Tenant’s purchase of the Leased Property, Tenant and Subtenant
hereby irrevocably and unconditionally appoint Landlord, or Landlord’s
authorized officer, agent, employee or designee, as Tenant’s and Subtenant’s
true and lawful attorney-in-fact, to act for Tenant and Subtenant in Tenant’s
and Subtenant’s respective name, place, and stead, to execute, deliver and file
all applications and any and all other necessary documents and statements to
effect the issuance, transfer, reinstatement, renewal and/or extension of the
Facility license and all Governmental Authorizations issued to Tenant and
Subtenant or applied for by Tenant and Subtenant in connection with Tenant’s and
Subtenant’s operation of the Facility, to permit any designee of Landlord or any
other transferee to operate the Facility under the Governmental Authorizations,
and to do any and all other acts incidental to any of the foregoing. Tenant and
Subtenant irrevocably and unconditionally grant to Landlord as their respective
attorney-in-fact full power

 

(48)



--------------------------------------------------------------------------------

and authority to do and perform every act necessary and proper to be done in the
exercise of any of the foregoing powers as fully as Tenant and Subtenant might
or could do if personally present or acting, with full power of substitution,
hereby ratifying and confirming all that said attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest and is irrevocable prior to Tenant’s purchase of the Leased Property.

15.12 Project Submissions. Until August 15, 2009, Company shall submit all
future projects to Landlord as provided in the Term Sheet; provided, however,
that the exclusive option shall be limited to Facilities that the Company or one
of its Affiliates develops or acquires with financing from a real estate
investment trust.

ARTICLE 16: ALTERATIONS, CAPITAL IMPROVEMENTS, AND SIGNS

16.1 Prohibition on Alterations and Improvements. Except for Permitted
Alterations (as hereinafter defined), Tenant shall not make any structural or
nonstructural changes, alterations, additions and/or improvements (hereinafter
collectively referred to as “Alterations”) to the Leased Property.

16.2 Approval of Alterations. If Tenant desires to perform any Permitted
Alterations, Tenant shall deliver to Landlord plans, specifications, drawings,
and such other information as may be reasonably requested by Landlord
(collectively the “Plans and Specifications”) showing in reasonable detail the
scope and nature of the Alterations that Tenant desires to perform. It is the
intent of the parties hereto that the level of detail shall be comparable to
that which is referred to in the architectural profession as “design development
drawings” as opposed to working or biddable drawings. Landlord agrees not to
unreasonably delay its review of the Plans and Specifications. Within 30 days
after receipt of an invoice, Tenant shall reimburse Landlord for all reasonable
costs and expenses incurred by Landlord in reviewing and, if required, approving
or disapproving the Plans and Specifications, inspecting the Leased Property,
and otherwise monitoring compliance with the terms of this Article 16. Tenant
shall comply with the requirements of §16.4 in making any Permitted Alterations.

16.3 Permitted Alterations. Permitted Alterations means any one of the
following: [i] Alterations approved by Landlord; [ii] Alterations required under
§7.2; [iii] Alterations having a total cost of less than $150,000.00; provided,
however, that any change in the number or configuration of units in a Facility
shall require Landlord’s prior approval; or [iv] repairs, rebuilding and
restoration required or undertaken pursuant to §9.4. Permitted Alterations do
not include alterations for which Contingent Payments are made under Article 22
and for which separate approvals are given and requirements imposed pursuant to
Article 22 or a Disbursing Agreement.

16.4 Requirements for Permitted Alterations. Tenant shall comply with all of the
following requirements in connection with any Permitted Alterations:

(a) The Permitted Alterations shall be made in accordance with the approved
Plans and Specifications.

(b) The Permitted Alterations and the installation thereof shall comply with all
applicable legal requirements and insurance requirements.

 

(49)



--------------------------------------------------------------------------------

(c) The Permitted Alterations shall be done in a good and workmanlike manner,
shall not impair the value or the structural integrity of the Leased Property,
and shall be free and clear of all mechanic’s liens.

(d) For any Permitted Alterations having a total cost of $150,000.00 or more,
Tenant shall deliver to Landlord a payment and performance bond, with a surety
acceptable to Landlord, in an amount equal to the estimated cost of the
Permitted Alterations, guaranteeing the completion of the work free and clear of
liens and in accordance with the approved Plans and Specifications, and naming
Landlord and any mortgagee of Landlord as joint obligees on such bond.

(e) Tenant shall, at Tenant’s expense, obtain a builder’s completed value risk
policy of insurance insuring against all risks of physical loss, including
collapse and transit coverage, in a nonreporting form, covering the total value
of the work performed, and equipment, supplies, and materials, and insuring
initial occupancy. Landlord and any mortgagee of Landlord shall be additional
insureds of such policy. Landlord shall have the right to approve the form and
substance of such policy.

(f) Tenant shall pay the premiums required to increase the amount of the
insurance coverages required by Article 4 to reflect the increased value of the
Improvements resulting from installation of the Permitted Alterations, and shall
deliver to Landlord a certificate evidencing the increase in coverage.

(g) Tenant shall, not later than 60 days after completion of the Permitted
Alterations, deliver to Landlord a revised “as-built” survey of the respective
Facility if the Permitted Alterations altered the Land or “footprint” of the
Improvements and an “as-built” set of Plans and Specifications for the Permitted
Alterations in form and substance satisfactory to Landlord.

(h) Tenant shall, not later than 30 days after Landlord sends an invoice,
reimburse Landlord for any reasonable costs and expenses, including attorneys’
fees and architects’ and engineers’ fees, incurred in connection with reviewing
and approving the Permitted Alterations and ensuring Tenant’s compliance with
the requirements of this section. The daily fee for Landlord’s consulting
engineer is $750.00.

16.5 Ownership and Removal of Permitted Alterations. The Permitted Alterations
shall become a part of the Leased Property, owned by Landlord, and leased to
Tenant subject to the terms and conditions of this Lease. Tenant shall not be
required or permitted to remove any Permitted Alterations.

16.6 Minimum Qualified Capital Expenditures. During each calendar year of the
Term, Tenant shall expend or escrow at least $1,000.00 per bed for Qualified
Capital Expenditures to improve the Facilities (provided that as to any Facility
with respect to which a C of O was not issued prior to the end of the first
calendar year, the minimum qualified capital expenditures required by this
section shall be waived until the calendar year immediately following the year
in which such C of O is issued). Thereafter throughout the Term, Tenant shall
expend or escrow such minimum amount each calendar year, increased annually in
proportion to

 

(50)



--------------------------------------------------------------------------------

increases in the CPI. Within 60 days after the end of each fiscal year, Tenant
shall deliver to Landlord a certificate in the form of Exhibit G listing the
Qualified Capital Expenditures made in the prior year. If the entire minimum
amount was not expended in such year, the certificate will include certification
that the balance of the current minimum amount has been deposited in a reserve
account to be used solely for Qualified Capital Expenditures for the Facilities.
At least annually, at the request of Landlord, Landlord and Tenant shall review
capital expenditures budgets and agree on modifications, if any, required by
changed circumstances and the changed conditions of the Leased Property.

16.7 Signs. Tenant may, at its own expense, erect and maintain identification
signs at the Leased Property, provided such signs comply with all laws,
ordinances, and regulations. Upon the termination or expiration of this Lease,
Tenant shall, within 30 days after notice from Landlord, remove the signs and
restore the Leased Property to its original condition.

ARTICLE 17: RESERVED

ARTICLE 18: ASSIGNMENT AND SALE OF LEASED PROPERTY

18.1 Prohibition on Assignment and Subletting. Tenant acknowledges that Landlord
has entered into this Lease in reliance on the personal services and business
expertise of Tenant. Tenant may not assign, sublet, mortgage, hypothecate,
pledge, grant a right of first refusal or transfer any interest in this Lease,
or in the Leased Property, in whole or in part, without the prior written
consent of Landlord, which Landlord may withhold in its sole and absolute
discretion. The following transactions will be deemed an assignment or sublease
requiring Landlord’s prior written consent: [i] an assignment by operation of
law; [ii] an imposition (whether or not consensual) of a lien, mortgage, or
encumbrance upon Tenant’s interest in the Lease; [iii] an arrangement
(including, but not limited to, management agreements, concessions, licenses,
and easements) which allows the use or occupancy of all or part of the Leased
Property by anyone other than Tenant; and [iv] a change of ownership of Tenant.
Landlord’s consent to any assignment, right of first refusal or sublease will
not release Tenant (or any guarantor) from its payment and performance
obligations under this Lease, but rather Tenant, any guarantor, and Tenant’s
assignee or sublessee will be jointly and severally liable for such payment and
performance. An assignment, right of first refusal or sublease without the prior
written consent of Landlord will be void at Landlord’s option. Landlord’s
consent to one assignment, right of first refusal or sublease will not waive the
requirement of its consent to any subsequent assignment or sublease.
Notwithstanding the foregoing, Tenant may enter into a Sublease with each
Subtenant for each Facility provided that each Sublease complies with §18.2 and
Tenant may grant a sublease, concession, or license within the Facility or on
the Leased Property, without Landlord’s consent, to any entity providing
services within the Facility or on the Leased Property to Tenant’s inpatients
and employees including, without limitation, pharmacy, radiology, cafeteria and
gift shop services; provided each agreement shall be in writing, a fully
executed copy shall be provided to Landlord within 10 Business Days of
execution, and each agreement shall expressly provide that such agreement
terminates if and when the Lease terminates.

18.2 Requests for Landlord’s Consent to Assignment, Sublease or Management
Agreement. If Tenant is required to obtain Landlord’s consent to a specific
assignment,

 

(51)



--------------------------------------------------------------------------------

sublease, or management agreement, Tenant shall give Landlord [i] the name and
address of the proposed assignee, subtenant or manager; [ii] a copy of the
proposed assignment, sublease or management agreement; [iii] reasonably
satisfactory information about the nature, business and business history of the
proposed assignee, subtenant, or manager and its proposed use of the Leased
Property; and [iv] banking, financial, and other credit information, and
references about the proposed assignee, subtenant or manager sufficient to
enable Landlord to determine the financial responsibility and character of the
proposed assignee, subtenant or manager. Any assignment, sublease or management
agreement shall contain provisions to the effect that [a] such assignment,
sublease or management agreement is subject and subordinate to all of the terms
and provisions of this Lease and to the rights of Landlord and that the
assignee, subtenant or manager shall comply with all applicable provisions of
this Lease; [b] such assignment, sublease or management agreement may not be
modified without the prior written consent of Landlord not to be unreasonably
withheld or delayed; [c] if this Lease shall terminate before the expiration of
such assignment, sublease or management agreement, the assignee, subtenant or
manager thereunder will, solely at Landlord’s option and only upon the express
written notice of attornment from Landlord, attorn to Landlord and waive any
right the assignee, subtenant or manager may have to terminate the assignment,
sublease or management agreement or surrender possession thereunder as a result
of the termination of this Lease; and [d] if the assignee, subtenant or manager
receives a written notice from Landlord stating that Tenant is in default under
this Lease, the assignee, subtenant or manager shall thereafter pay all rentals
or payments under the assignment, sublease or management agreement directly to
Landlord until such default has been cured. Any attempt or offer by an assignee,
subtenant or manager to attorn to Landlord shall not be binding or effective
without the express written consent of Landlord. Tenant hereby collaterally
assigns to Landlord, as security for the performance of its obligations
hereunder, all of Tenant’s right, title, and interest in and to any assignment,
sublease or management agreement now or hereafter existing for all or part of
the Leased Property. Tenant shall, at the request of Landlord, execute such
other instruments or documents as Landlord may request to evidence this
collateral assignment. If Landlord, in its sole and absolute discretion,
consents to such assignment, sublease, or management agreement, such consent
shall not be effective until [i] a fully executed copy of the instrument of
assignment, sublease or management agreement has been delivered to Landlord;
[ii] in the case of an assignment, Landlord has received a written instrument in
which the assignee has assumed and agreed to perform all of Tenant’s obligations
under the Lease; and [iii] Tenant has paid to Landlord a fee in the amount of
$2,500.00 (applies only to consent requests after the Closing); and
[iv] Landlord has received reimbursement from Tenant or the assignee for all
attorneys’ fees and expenses and all other reasonable out-of-pocket expenses
incurred in connection with determining whether to give its consent, giving its
consent and all matters relating to the assignment (applies only to consent
requests after the Closing).

18.3 Sale of Leased Property. If Landlord or any subsequent owner of the Leased
Property sells the Leased Property, its liability for the performance of its
agreements in this Lease will end on the date of the sale of the Leased
Property, provided the liability of the Landlord under this Lease is expressly
assumed by such purchaser, and Tenant will look solely to the purchaser for the
performance of those agreements. For purposes of this section, any holder of a
mortgage or security agreement which affects the Leased Property at any time,
and any landlord under any lease to which this Lease is subordinate at any time,
will be a subsequent owner of the Leased Property when it succeeds to the
interest of Landlord or any subsequent owner of the Leased Property.

 

(52)



--------------------------------------------------------------------------------

18.4 Assignment by Landlord. Landlord may transfer, assign, mortgage,
collaterally assign, or otherwise dispose of Landlord’s interest in this Lease
or the Leased Property.

ARTICLE 19: HOLDOVER AND SURRENDER

19.1 Holding Over. If Tenant, with or without the express or implied consent of
Landlord, continues to hold and occupy the Leased Property (or any part thereof)
after the expiration of the Term or earlier termination of this Lease (other
than pursuant to Tenant’s purchase of the Leased Property), such holding over
beyond the Term and the acceptance or collection of Rent in the amount specified
below by Landlord shall operate and be construed as creating a tenancy from
month to month and not for any other term whatsoever. Said month-to-month
tenancy may be terminated by Landlord by giving Tenant five days’ written
notice, and at any time thereafter Landlord may re-enter and take possession of
the Leased Property. If Tenant continues after the expiration of the Term or
earlier termination of this Lease to hold and occupy the Leased Property whether
as a month-to-month tenant or a tenant at sufferance or otherwise, Tenant shall
pay Rent for each month in an amount equal to the sum of [i] one and one-half
(1 1/2) times the Base Rent payable during the month in which such expiration or
termination occurs, plus [ii] all Additional Rent accruing during the month,
plus [iii] any and all other sums payable by Tenant pursuant to this Lease.
During any continued tenancy after the expiration of the Term or earlier
termination of this Lease, Tenant shall be obligated to perform and observe all
of the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by applicable law, to
continue its occupancy and use of the Leased Property until the tenancy is
terminated. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Lease.

19.2 Surrender. Except for [i] Permitted Alterations; [ii] normal and reasonable
wear and tear (subject to the obligation of Tenant to maintain the Leased
Property in good order and repair during the Term); and [iii] damage and
destruction not required to be repaired by Tenant, Tenant shall surrender and
deliver up the Leased Property at the expiration or termination of the Term in
as good order and condition as of the Commencement Date.

19.3 Indemnity. If Tenant fails to surrender the entire Leased Property or any
part thereof upon the expiration or termination of this Lease in a timely manner
and in accordance with the provisions of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall defend, indemnify and
hold Landlord, its principals, officers, directors, agents, and employees
harmless from loss or liability resulting from such failure, including, without
limiting the generality of the foregoing, loss of rental with respect to any new
lease in which the rental payable thereunder exceeds the Rent collected by
Landlord pursuant to this Lease during Tenant’s holdover and any claims by any
proposed new tenant founded on Tenant’s failure to surrender the Leased
Property. The provisions of this Article 19 shall survive the expiration or
termination of this Lease.

 

(53)



--------------------------------------------------------------------------------

ARTICLE 20: LETTER OF CREDIT

20.1 Terms of Letter of Credit. If required under the Term Sheet as a condition
for the granting of this Lease, Tenant shall provide or cause Company to provide
Landlord with the Letter of Credit at the Closing. Tenant shall maintain the
Letter of Credit in favor of Landlord until the Obligor Group Obligations are
performed in full. The Letter of Credit shall permit partial and full draws and
shall permit drawing upon presentation of a draft drawn on the Issuer and a
certificate signed by Landlord stating that an Event of Default has occurred
under this Lease. The Letter of Credit shall be for an initial term of one year
and shall be automatically renewed annually for successive terms of at least one
year unless Landlord receives notice from the Issuer, by certified mail, at
least 60 days prior to the expiry date then in effect that the Letter of Credit
will not be extended for an additional one-year period.

20.2 Replacement Letter of Credit. Tenant shall provide a replacement Letter of
Credit which satisfies the requirements of §20.1 from an Issuer acceptable to
Landlord within 30 days after the occurrence of any of the following:
[i] Landlord’s receipt of notice from the Issuer that the Letter of Credit will
not be extended for an additional one-year period; [ii] Landlord gives notice to
Tenant that the Lace Financial Service Rating (or rating of a comparable rating
service) of the Issuer is less than a “C+” (or the comparable rating of such
other rating service); [iii] Landlord gives notice to Tenant of the admission by
Issuer in writing of its inability to pay its debts generally as they become
due, or Issuer’s filing of a petition in bankruptcy or petitions to take
advantage of any insolvency act, making an assignment for the benefit of its
creditors, consenting to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or filing a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law, regulation, or statute of the United States of America or any
state thereof or [iv] Issuer is at any time determined not to be at least
“adequately capitalized”, as that term is defined and used in the “Prompt
Corrective Action” statute, 12 U.S.C. §1831, and implementing regulations.
Tenant’s failure to comply with the requirements of this section shall be an
immediate Event of Default without any notice (other than as provided for in
this section), cure or grace period. Upon such Event of Default, Landlord shall
be entitled to draw upon the Letter of Credit and Landlord may, solely at its
option and without any obligation to do so, require Tenant to obtain a
replacement Letter of Credit satisfactory to Landlord with the Letter of Credit
proceeds made available to Tenant solely to secure Tenant’s reimbursement
obligation for the replacement Letter of Credit.

20.3 Draws. Landlord may draw under the Letter of Credit upon the occurrence of
an Event of Default hereunder. Any such draw shall not cure an Event of Default,
unless such draw is sufficient to cure all then outstanding Obligor Group
Obligations and Tenant causes the Letter of Credit to be reinstated under §20.4.
The proceeds from the Letter of Credit (“LC Proceeds”) shall be the sole
property of Landlord and may be used, retained and invested by Landlord without
restriction or limitation. Landlord shall have no obligation to account for its
use of the LC Proceeds and Tenant shall have no interest in or claim against the
LC Proceeds. Landlord shall have the right and option, but not the obligation,
to apply all or any portion of the LC Proceeds to pay all or any portion of
[i] the Obligor Group Obligations; plus [ii] all reasonable expenses and costs
incurred by Landlord in enforcing or preserving Landlord’s rights under this
Lease or any security for the Obligor Group Obligations, including, without
limitation, [a] the fees, expenses, and costs of any litigation, appellate,
receivership, administrative,

 

(54)



--------------------------------------------------------------------------------

bankruptcy, insolvency, or other similar proceeding; [b] attorney, paralegal,
consulting and witness fees and disbursements; and [c] the expenses, including,
without limitation, lodging, meals and transportation of Landlord and its
employees, agents, attorneys, and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency, or similar proceedings and attendance at
hearings, depositions, and trials in connection therewith.

20.4 Partial Draws. Upon the occurrence of a monetary Event of Default under the
Obligor Group Obligations, Landlord may, at its option, make a partial draw on
the Letter of Credit in an amount not to exceed the amount of the Obligor Group
Obligations then past due. If Landlord then applies the proceeds from such
partial draw on the Letter of Credit to payment of all or any portion of the
Obligor Group Obligations then past due, Tenant shall, within 10 days after
notice from Landlord of such partial draw and payment, cause the amount of the
Letter of Credit to be reinstated to the amount in effect prior to such partial
draw. Tenant’s failure to comply with the requirements of this section shall be
an immediate Event of Default under the Lease Documents without any notice
(other than as provided for in this section), cure or grace period. Landlord’s
rights under this §20.4 are in addition to, and not in limitation of, Landlord’s
rights under §20.3.

20.5 Substitute Letter of Credit. Tenant may, from time to time, deliver to
Landlord a substitute Letter of Credit meeting the requirements of this Lease
and issued by an Issuer acceptable to Landlord. Upon Landlord’s approval of the
substitute Letter of Credit, Landlord shall release the previous Letter of
Credit to Tenant.

20.6 Retention of Letter of Credit. Upon termination of this Lease due to
expiration of the Term, pursuant to an Event of Default or for any reason other
than Tenant’s purchase of the Leased Property, Landlord shall be entitled to
hold the Letter of Credit until the Obligor Group Obligations are performed in
full or are released by Landlord and thereafter Landlord shall return the Letter
of Credit to the Issuer and release all rights thereto.

20.7 Working Capital Letter of Credit. Within five Business Days of the C of O
Date for each Development Project, Tenant shall deliver or cause to be delivered
to Landlord the Working Capital Letter of Credit. The Working Capital Letter of
Credit shall comply with all of the terms and conditions applicable to the
Letter of Credit, and shall be in a form acceptable to Landlord. Each month
after the applicable Working Capital Letter of Credit has been issued and until
the full amount of such Working Capital Letter of Credit has been drawn, Tenant
shall certify to Landlord the amount of the Working Capital Shortfall, which
certificate shall include written documentation evidencing such Working Capital
Shortfall. Tenant may elect to either (a) provided no Event of Default exists,
request that Landlord draw on the Working Capital Letter of Credit to reimburse
Tenant for the Working Capital Shortfall; or (b) elect to not be reimbursed
(“Unreimbursed Working Capital Shortfall”). Landlord shall have the right to
apply any amount so drawn against any outstanding Obligor Group Obligations, and
shall distribute the balance of the draw to Tenant within eight Business Days.
On a quarterly basis, Tenant shall have the right to request that Landlord
reduce the Working Capital Letter of Credit by the amount of Unreimbursed
Working Capital Shortfall. If for six consecutive months, the Tenant certificate
indicates that there is no Working Capital Shortfall, then Landlord shall
release the applicable Working Capital Letter of Credit. Notwithstanding
anything to the contrary contained in this §20.7, Landlord shall have the right
to draw on the Working Capital Letter of Credit if there is an Event of Default
and apply proceeds as set forth in §20.3.

 

(55)



--------------------------------------------------------------------------------

ARTICLE 21: QUIET ENJOYMENT, SUBORDINATION, ATTORNMENT AND ESTOPPEL CERTIFICATES

21.1 Quiet Enjoyment. So long as Tenant performs all of its obligations under
this Lease, Tenant’s possession of the Leased Property will not be disturbed by
Landlord or any party claiming by, through or under Landlord.

21.2 Subordination. Subject to the terms and conditions of this section, this
Lease and Tenant’s rights under this Lease are subordinate to any ground lease
or underlying lease, first mortgage, first deed of trust, or other first lien
against the Leased Property, together with any renewal, consolidation,
extension, modification or replacement thereof, which now or at any subsequent
time affects the Leased Property or any interest of Landlord in the Leased
Property, except to the extent that any such instrument expressly provides that
this Lease is superior. The foregoing subordination provision is expressly
conditioned upon any lessor or mortgagee being obligated and bound to recognize
Tenant as the tenant under this Lease, and such lessor or mortgagee shall have
no right to disturb Tenant’s possession, use and occupancy of the Leased
Property or Tenant’s enjoyment of its rights under this Lease unless and until
an Event of Default occurs hereunder. Any foreclosure action or proceeding by
any mortgagee with respect to the Leased Property shall not affect Tenant’s
rights under this Lease and shall not terminate this Lease unless and until an
Event of Default occurs hereunder. The foregoing provisions will be
self-operative, and no further instrument will be required in order to effect
them. However, Tenant shall execute, acknowledge and deliver to Landlord, at any
time and from time to time upon demand by Landlord, such documents as may be
requested by Landlord or any mortgagee or any holder of any mortgage or other
instrument described in this section, to confirm or effect any such
subordination, provided that any such document shall include a nondisturbance
provision as set forth in this section satisfactory to Tenant. Any mortgagee of
the Leased Property shall be deemed to be bound by the nondisturbance provision
set forth in this section. If Tenant fails or refuses to execute, acknowledge,
and deliver any such document within 20 days after written demand, Landlord may
execute acknowledge and deliver any such document on behalf of Tenant as
Tenant’s attorney-in-fact. Tenant hereby constitutes and irrevocably appoints
Landlord, its successors and assigns, as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on behalf of Tenant any documents described in this
section. This power of attorney is coupled with an interest and is irrevocable.

21.3 Attornment. If any holder of any mortgage, indenture, deed of trust, or
other similar instrument described in §21.2 succeeds to Landlord’s interest in
the Leased Property, Tenant will pay to such holder all Rent subsequently
payable under this Lease. Tenant shall, upon request of anyone succeeding to the
interest of Landlord, automatically become the tenant of, and attorn to, such
successor in interest without changing this Lease. The successor in interest
will not be bound by [i] any payment of Rent for more than one month in advance;
[ii] any amendment or modification of this Lease thereafter made without its
consent as provided in this Lease; [iii] any claim against Landlord arising
prior to the date on which the successor succeeded to Landlord’s interest; or
[iv] any claim or offset of Rent against Landlord. Upon request by Landlord or
such successor in interest and without cost to Landlord or such successor

 

(56)



--------------------------------------------------------------------------------

in interest, Tenant will execute, acknowledge and deliver an instrument or
instruments confirming the attornment. If Tenant fails or refuses to execute,
acknowledge, and deliver any such instrument within 20 days after written
demand, then Landlord or such successor in interest will be entitled to execute,
acknowledge, and deliver any document on behalf of Tenant as Tenant’s
attorney-in-fact. Tenant hereby constitutes and irrevocably appoints Landlord,
its successors and assigns, as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on behalf of Tenant any such document. This power of
attorney is coupled with an interest and is irrevocable.

21.4 Estoppel Certificates. At the request of Landlord or any mortgagee or
purchaser of the Leased Property, Tenant shall execute, acknowledge, and deliver
an estoppel certificate, in recordable form, in favor of Landlord or any
mortgagee or purchaser of the Leased Property certifying the following: [i] that
the Lease is unmodified and in full force and effect, or if there have been
modifications that the same is in full force and effect as modified and stating
the modifications; [ii] the date to which Rent and other charges have been paid;
[iii] whether Tenant or Landlord is in default or whether there is any fact or
condition which, with notice or lapse of time, or both, would constitute a
default, and specifying any existing default, if any; [iv] that Tenant has
accepted and occupies the Leased Property; [v] that Tenant has no defenses,
setoffs, deductions, credits, or counterclaims against Landlord, if that be the
case, or specifying such that exist; and [vi] such other information as may
reasonably be requested by Landlord or any mortgagee or purchaser. Any purchaser
or mortgagee may rely on this estoppel certificate. If Tenant fails to deliver
the estoppel certificates to Landlord within 10 days after the request of
Landlord, then Tenant shall be deemed to have certified that [a] the Lease is in
full force and effect and has not been modified, or that the Lease has been
modified as set forth in the certificate delivered to Tenant; [b] Tenant has not
prepaid any Rent or other charges except for the current month; [c] Tenant has
accepted and occupies the Leased Property; [d] neither Tenant nor Landlord is in
default nor is there any fact or condition which, with notice or lapse of time,
or both, would constitute a default; and [e] Tenant has no defenses, setoffs,
deductions, credits, or counterclaims against Landlord. Tenant hereby
irrevocably appoints Landlord as Tenant’s attorney-in-fact to execute,
acknowledge, and deliver on Tenant’s behalf any estoppel certificate to which
Tenant does not object within 10 days after Landlord sends the certificate to
Tenant. This power of attorney is coupled with an interest and is irrevocable.

ARTICLE 22: CONTINGENT PAYMENTS

22.1 Contingent Payments. Landlord shall make Contingent Payments to the extent
set forth in this section. Tenant shall request each Contingent Payment by
submitting a Contingent Payment Request to Landlord or in the case of Contingent
Payments for Project Improvements, a Disbursement Voucher pursuant to the
Disbursing Agreement. Landlord shall make the Contingent Payment provided that
[i] no Event of Default has occurred and is continuing, and [ii] Landlord has
determined that all requirements for the Contingent Payment have been satisfied.
Contingent Payments will be made not less than eight Business Days and not more
than 12 Business Days following Tenant’s delivery of the Contingent Payment
Request.

 

(57)



--------------------------------------------------------------------------------

22.2 Contingent Payments for Capital Expenditures.

22.2.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for capital
expenditures is subject to Landlord’s reasonable approval of the scope of work
and budget, construction and disbursement schedules (if applicable), and
contractor and construction agreements (if applicable). Tenant shall also
provide a collateral assignment of any construction contract to Landlord and the
contractor shall consent to the assignment.

22.2.2 No Commitment. Landlord has no current commitment to make Contingent
Payments for capital expenditures pursuant to §22.2.

22.3 Contingent Payments for Project Improvements.

22.3.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for Project
Improvements is subject to the conditions set forth in the Disbursing Agreement
related to the Project Improvements.

22.3.2 No Commitment. Landlord has no current commitment to make Contingent
Payments for Project Improvements pursuant to §22.3.

22.4 Contingent Payments for Development Projects.

22.4.1 Conditions. In addition to any other requirements set forth in this
section, Landlord’s obligation to make Contingent Payments for Development
Projects is subject to the conditions set forth in the Disbursing Agreement
related to Tenant’s Development Projects.

22.4.2 Contingent Payments for the Meridian Facility. Upon satisfaction of all
conditions for such Contingent Payments, Landlord shall make Contingent Payments
for the Development Project to be constructed in Meridian, Idaho equal to the
Meridian Contingent Payment Amount for the Meridian Facility as set forth in the
Development Project Budget. The Construction Commencement Date for the Meridian
Facility is no later than January 1, 2007. The Mandatory Completion Date for the
Meridian Facility is June 30, 2008 or such earlier completion date as required
by the Department of Health or any other governmental authority.

ARTICLE 23: SECURITY INTEREST

23.1 Collateral. Tenant and each Subtenant hereby grant to each Landlord and HCN
(if not a Landlord) (individually and collectively called “Secured Party”) a
security interest in the following described property, whether now owned or
hereafter acquired by Tenant or any Subtenant (the “Collateral”), to secure the
payment and performance of the Obligor Group Obligations:

(a) All machinery, furniture, equipment, trade fixtures, appliances, inventory
and all other goods (as “equipment”, “inventory” and “goods” are defined for
purposes of Article 9 (“Article 9”) of the Uniform Commercial Code as adopted in
Ohio) and any leasehold interest of Tenant or any Subtenant in any of the
foregoing, including, without limitation, those items which are to become
fixtures or which are building supplies and materials to be incorporated into
any improvement or fixture.

 

(58)



--------------------------------------------------------------------------------

(b) All accounts, contract rights, general intangibles, instruments, documents,
and chattel paper [as “accounts”, “contract rights”, “general intangibles”,
“instruments”, “documents” and “chattel paper” are defined for purposes of
Article 9] now or hereafter arising.

(c) All franchises, permits, licenses, operating rights, certifications,
approvals, consents, authorizations and other general intangibles, including,
without limitation, certificates of need, state health care facility licenses,
and Medicare and Medicaid provider agreements, to the extent permitted by law.

(d) Unless expressly prohibited by the terms thereof, all contracts, agreements,
contract rights and materials relating to the design, construction, operation or
management of any improvements, including, but not limited to, management
agreements, plans, specifications, drawings, blueprints, models, mock-ups,
brochures, flyers, advertising and promotional materials and mailing lists.

(e) All subleases, occupancy agreements, license agreements and concession
agreements, written or unwritten, of any nature, now or hereafter entered into,
and all right, title and interest of Tenant thereunder, Tenant’s right, if any,
to cash or securities deposited thereunder whether or not the same was deposited
to secure performance by the subtenants, occupants, licensees and
concessionaires of their obligations thereunder, including the right to receive
and collect the rents, revenues, and other charges thereunder.

(f) All ledger sheets, files, records, computer programs, tapes, other
electronic data processing materials, and other documentation.

(g) The products and proceeds of the preceding listed property, including,
without limitation, cash and non-cash proceeds, proceeds of proceeds, and
insurance proceeds.

23.2 Additional Documents. At the request of Landlord, Tenant and each Subtenant
shall execute additional security agreements, financing statements, and such
other documents as may be requested by Landlord to maintain and perfect such
security interest. Tenant and each Subtenant hereby irrevocably appoint
Landlord, its successors and assigns, as Tenant’s or Subtenant’s
attorney-in-fact to execute, acknowledge, deliver and file such documents on
behalf of Tenant or such Subtenant. This power of attorney is coupled with an
interest and is irrevocable. Tenant and each Subtenant authorize Landlord to
file financing statements describing the Collateral to perfect and maintain the
security interest granted hereunder without the signature or any further
authorization of Tenant or any Subtenant.

23.3 Notice of Sale. With respect to any sale or other disposition of any of the
Collateral after the occurrence of an Event of Default, Landlord, Tenant and
each Subtenant agree that the giving of 10 days’ notice by Landlord, sent by
overnight delivery, postage prepaid, to Tenant’s or Subtenant’s notice address
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of such Collateral is to be made,
shall be deemed to be reasonable notice thereof and Tenant and each Subtenant
waive any other notice with respect thereto.

 

(59)



--------------------------------------------------------------------------------

23.4 Recharacterization. Landlord and Tenant intend this Lease to be a true
lease. However, if despite the parties’ intent, it is determined or adjudged by
a court for any reason that this Lease is not a true lease or if this Lease is
recharacterized as a financing arrangement, then this Lease shall be considered
a secured financing agreement and Landlord’s title to the Leased Property shall
constitute a perfected first priority lien in Landlord’s favor on the Leased
Property to secure the payment and performance of all the Obligor Group
Obligations.

ARTICLE 24: MISCELLANEOUS

24.1 Notices. Landlord, Tenant and Subtenant hereby agree that all notices,
demands, requests, and consents (hereinafter “notices”) required to be given
pursuant to the terms of this Lease shall be in writing, shall be addressed to
the addresses set forth in the introductory paragraph of this Lease, and shall
be served by [i] personal delivery; [ii] certified mail, return receipt
requested, postage prepaid; or [iii] nationally recognized overnight courier.
Notices to any Subtenant should be sent c/o Tenant at Tenant’s address set forth
in the introductory paragraph. All notices shall be deemed to be given upon the
earlier of actual receipt or three days after mailing, or one Business Day after
deposit with the overnight courier. Any notices meeting the requirements of this
section shall be effective, regardless of whether or not actually received.
Landlord or Tenant may change its notice address at any time by giving the other
party notice of such change.

24.2 Advertisement of Leased Property. In the event the parties hereto have not
executed a renewal Lease within 120 days prior to the expiration of this Lease,
or Tenant has not exercised its Option to Purchase, then Landlord or its agent
shall have the right to enter the Leased Property at all reasonable times for
the purpose of exhibiting the Leased Property to others and to place upon the
Leased Property for and during the period commencing 120 days prior to the
expiration of this Lease, “for sale” or “for rent” notices or signs.

24.3 Entire Agreement. This Lease contains the entire agreement between Landlord
and Tenant with respect to the subject matter hereof. No representations,
warranties, and agreements have been made by Landlord except as set forth in
this Lease. No oral agreements or understandings between Landlord and Tenant
shall survive execution of this Lease.

24.4 Severability. If any term or provision of this Lease is held or deemed by
Landlord to be invalid or unenforceable, such holding shall not affect the
remainder of this Lease and the same shall remain in full force and effect,
unless such holding substantially deprives Tenant of the use of the Leased
Property or Landlord of the rents herein reserved, in which event this Lease
shall forthwith terminate as if by expiration of the Term.

24.5 Captions and Headings. The captions and headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope of this Lease or the intent of any provision hereof.

24.6 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Ohio, except as to matters under which the laws of
a

 

(60)



--------------------------------------------------------------------------------

State in which a respective Facility is located, or under applicable procedural
conflicts of laws rules, require the application of laws of such other State, in
which case the laws or conflicts of laws rules, as the case may be, of such
State shall govern to the extent required.

24.7 Memorandum of Lease. Tenant shall not record this Lease. Tenant shall,
however, record a memorandum of lease approved by Landlord upon Landlord’s
request.

24.8 Waiver. No waiver by Landlord of any condition or covenant herein
contained, or of any breach of any such condition or covenant, shall be held or
taken to be a waiver of any subsequent breach of such covenant or condition, or
to permit or excuse its continuance or any future breach thereof or of any
condition or covenant, nor shall the acceptance of Rent by Landlord at any time
when Tenant or Subtenant is in default in the performance or observance of any
condition or covenant herein be construed as a waiver of such default, or of
Landlord’s right to terminate this Lease or exercise any other remedy granted
herein on account of such existing default.

24.9 Binding Effect. This Lease will be binding upon and inure to the benefit of
the heirs, successors, personal representatives, and permitted assigns of
Landlord, Tenant and Subtenant.

24.10 No Offer. Landlord’s submission of this Lease to Tenant is not an offer to
lease the Leased Property, or an agreement by Landlord to reserve the Leased
Property for Tenant. Landlord will not be bound to Tenant until Tenant has duly
executed and delivered duplicate original leases to Landlord, and Landlord has
duly executed and delivered one of these duplicate original leases to Tenant.

24.11 Modification. This Lease may only be modified by a writing signed by both
Landlord and Tenant. All references to this Lease, whether in this Lease or in
any other document or instrument, shall be deemed to incorporate all amendments,
modifications and renewals of this Lease, made after the date hereof. If Tenant
requests Landlord’s consent to any change in ownership, merger or consolidation
of Company, Tenant, Subtenant or Entity Guarantor, any assumption of the Lease,
or any modification of the Lease, Tenant shall provide Landlord all relevant
information and documents sufficient to enable Landlord to evaluate the request.
In connection with any such request, Tenant shall pay to Landlord a fee in the
amount of $2,500.00 and shall pay all of Landlord’s reasonable attorney’s fees
and expenses and other reasonable out-of-pocket expenses incurred in connection
with Landlord’s evaluation of Tenant’s request, the preparation of any documents
and amendments, the subsequent amendment of any documents between Landlord and
its collateral pool lenders (if applicable), and all related matters.

24.12 Landlord’s Modification. Tenant acknowledges that Landlord may mortgage
the Leased Property or use the Leased Property as collateral for collateralized
mortgage obligations or Real Estate Mortgage Investment Companies (REMICS). If
any mortgage lender of Landlord desires any modification of this Lease, Tenant
agrees to consider such modification in good faith and to execute an amendment
of this Lease if Tenant finds such modification acceptable.

 

(61)



--------------------------------------------------------------------------------

24.13 No Merger. The surrender of this Lease by Tenant or the cancellation of
this Lease by agreement of Tenant and Landlord or the termination of this Lease
on account of Tenant’s default will not work a merger, and will, at Landlord’s
option, terminate any subleases or operate as an assignment to Landlord of any
subleases. Landlord’s option under this paragraph will be exercised by notice to
Tenant and all known subtenants of the Leased Property.

24.14 Laches. No delay or omission by either party hereto to exercise any right
or power accruing upon any noncompliance or default by the other party with
respect to any of the terms hereof shall impair any such right or power or be
construed to be a waiver thereof.

24.15 Limitation on Tenant’s Recourse. Tenant’s sole recourse against Landlord,
and any successor to the interest of Landlord in the Leased Property, is to the
interest of Landlord, and any such successor, in the Leased Property. Tenant
will not have any right to satisfy any judgment which it may have against
Landlord, or any such successor, from any other assets of Landlord, or any such
successor. In this section, the terms “Landlord” and “successor” include the
shareholders, venturers, and partners of “Landlord” and “successor” and the
officers, directors, and employees of the same. The provisions of this section
are not intended to limit Tenant’s right to seek injunctive relief or specific
performance.

24.16 Construction of Lease. This Lease has been prepared by Landlord and its
professional advisors and reviewed by Tenant and its professional advisors.
Landlord, Tenant, and their advisors believe that this Lease is the product of
all their efforts, that it expresses their agreement, and agree that it shall
not be interpreted in favor of either Landlord or Tenant or against either
Landlord or Tenant merely because of their efforts in preparing it.

24.17 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall be deemed an original hereof.

24.18 Landlord’s Consent. Whenever Landlord’s consent or permission is required
under this Lease, such consent shall be in writing and shall not be unreasonably
withheld, delayed or conditioned.

24.19 Custody of Escrow Funds. Any funds paid to Landlord in escrow hereunder
may be held by Landlord or, at Landlord’s election, by a financial institution,
the deposits or accounts of which are insured or guaranteed by a federal or
state agency. The funds shall not be deemed to be held in trust, may be
commingled with the general funds of Landlord or such other institution, and
shall not bear interest.

24.20 Landlord’s Status as a REIT. Tenant acknowledges that Landlord (or a
Landlord Affiliate) has elected and may hereafter elect to be taxed as a real
estate investment trust (“REIT”) under the Internal Revenue Code.

24.21 Exhibits. All of the exhibits referenced in this Lease are attached hereto
and incorporated herein.

24.22 WAIVER OF JURY TRIAL. LANDLORD, TENANT AND SUBTENANT WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST THE
OTHER ON ALL

 

(62)



--------------------------------------------------------------------------------

MATTERS ARISING OUT OF THIS LEASE OR THE USE AND OCCUPANCY OF THE LEASED
PROPERTY (EXCEPT CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE). IF LANDLORD
COMMENCES ANY SUMMARY PROCEEDING FOR NONPAYMENT OF RENT, TENANT AND SUBTENANT
WILL NOT INTERPOSE, AND WAIVES THE RIGHT TO INTERPOSE, ANY COUNTERCLAIM IN ANY
SUCH PROCEEDING.

24.23 CONSENT TO JURISDICTION. TENANT AND SUBTENANT HEREBY IRREVOCABLY SUBMIT
AND CONSENT TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL
COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO OR ANY COUNTY IN WHICH A
FACILITY IS LOCATED FOR ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER
ARISING FROM OR RELATED TO [I] THE TERM SHEET; [II] THIS LEASE; OR [III] ANY
DOCUMENT EXECUTED BY TENANT OR SUBTENANT IN CONNECTION WITH THIS LEASE. TENANT
AND SUBTENANT HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT TENANT AND
SUBTENANT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. TENANT AND SUBTENANT AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

EXCEPT FOR MATTERS WHERE UNDER LOCAL LAW JURISDICTION IS EXCLUSIVE IN ANOTHER
VENUE, TENANT AND SUBTENANT AGREE NOT TO INSTITUTE ANY LEGAL ACTION OR
PROCEEDING AGAINST LANDLORD OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR
PROPERTY OF LANDLORD, CONCERNING ANY MATTER ARISING OUT OF OR RELATING TO THE
TERM SHEET, THIS LEASE OR ANY RELATED DOCUMENT IN ANY COURT OTHER THAN A STATE
OR FEDERAL COURT HAVING JURISDICTION OVER LUCAS COUNTY, OHIO.

TENANT AND SUBTENANT HEREBY CONSENT TO SERVICE OF PROCESS BY LANDLORD IN ANY
MANNER AND IN ANY JURISDICTION PERMITTED BY LAW. NOTHING HEREIN SHALL AFFECT OR
IMPAIR LANDLORD’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW,
OR LANDLORD’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST TENANT, SUBTENANT
OR THE PROPERTY OF TENANT OR SUBTENANT IN THE COURTS OF ANY OTHER JURISDICTION.

24.24 Attorney’s Fees and Expenses. Tenant shall pay to Landlord all reasonable
costs and expenses incurred by Landlord in administering this Lease and the
security for this Lease, enforcing or preserving Landlord’s rights under this
Lease and the security for this Lease, and in all matters of collection, whether
or not an Event of Default has actually occurred or has been declared and
thereafter cured, including, but not limited to, [a] reasonable attorney’s and
paralegal’s fees and disbursements; [b] the fees and expenses of any litigation,
administrative, bankruptcy, insolvency, receivership and any other similar
proceeding; [c] court costs; [d] the expenses of Landlord, its employees,
agents, attorneys and witnesses in preparing

 

(63)



--------------------------------------------------------------------------------

for litigation, administrative, bankruptcy, insolvency and other proceedings and
for lodging, travel, and attendance at meetings, hearings, depositions, and
trials; and [e] consulting and witness fees and expenses incurred by Landlord in
connection with any litigation or other proceeding; provided, however,
Landlord’s internal bookkeeping and routine lease servicing costs are not
payable by Tenant.

24.25 Survival. The following provisions shall survive termination of the Lease:
Article 8 (Defaults and Remedies); Article 9 (Damage and Destruction);
Article 10 (Condemnation); §15.9 (Transfer of License and Facility Operations);
§15.10 (Bed Operating Rights); Article 19 (Holdover and Surrender); §20.6
(Retention of Letter of Credit); Article 23 (Security Interest) and §24.25
(Survival).

24.26 Time. Time is of the essence in the performance of this Lease.

24.27 Subtenant. Each Subtenant has joined in the execution of this Lease to
acknowledge that Subtenant is subject to and bound by the terms of the Lease
applicable to Subtenant, including, without limitation, the grant of a security
interest under Article 23.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

(64)